                                                                               
AMENDMENT NO. 3 dated as of June 9, 2004 (this
                                                                       
"Amendment") to the Five-Year Credit Agreement dated as of September
                                                                        24, 2001
(as amended, supplemented or otherwise modified from time to time,
                                                                        the
"Credit Agreement"), among TYSON FOODS, INC., a Delaware
                                                                       
corporation ("the Borrower"), the LENDERS party thereto, JPMORGAN
                                                                        CHASE
BANK, as administrative agent (the "Administrative Agent"),
                                                                        as
administrative agent, MERRILL LYNCH CAPITAL CORPORATION
                                                                        (now
known as MERRILL LYNCH BANK USA), as syndication agent,
                                                                        and
SUNTRUST BANK as documentation agent and MIZUHO FINANCIAL
                                                                        GROUP
(now known as MIZUHO CORPORATE BANK, LTD.) and
                                                                        RABOBANK
INTERNATIONAL (now known as COOPERATIEVE
                                                                        CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
                                                                       
INTERNATIONAL", NEW YORK BRANCH), as co-documentation agents.

                                        A.  Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

                                        B.  The Borrower has requested that the
Lenders amend certain provisions of the Credit Agreement.  The Majority Lenders
are willing to agree to such amendments on the terms and subject to the
conditions of this Amendment.

                                        Accordingly, in consideration of the
mutual agreements herein contained and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
hereby agree as follows:

                                        Section 1.  Amendments.  Upon the
effectiveness of this Amendment as provided in Section 3 below, the Credit
Agreement shall be amended to read as set forth in Exhibit A attached hereto and
to include Schedule 2.12 in the form attached hereto.

                                        Section 2.  Representations and
Warranties.  The Borrower represents and warrants to each of the Lenders and the
Administrative Agent that, after giving effect to this Amendment:

                            (a)  the representations and warranties set forth in
Article IV of the Credit Agreement are true and correct in all material respects
and with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date.

                            (b)  the Borrower is in compliance with the
covenants set forth in Article VI and Article VII of the Credit Agreement as of
the date hereof.

128

--------------------------------------------------------------------------------



                            (c)  no Event of Default or Default has occurred and
is continuing.

                                        Section 3.  Effectiveness.  This
Amendment shall become effective on the date (the "Effective Date") the
Administrative Agent shall have received duly executed counterparts hereof
which, when taken together, bear the authorized signatures of the Borrower, the
Administrative Agent and the Majority Lenders.

                                        Section 4.  Effect of Amendment.  Except
as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Administrative Agent, the Lenders, the Syndication Agent,
the Documentation Agent or the Co-Documentation Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Amendment shall apply and be effective only with respect to the provisions
of the Credit Agreement specifically referred to herein.  This Amendment shall
constitute a "Loan Document" for all purposes of the Credit Agreement and the
other Loan Documents.  As used therein, the terms "Agreement", "herein",
"hereunder", "hereto", "hereof" and words of similar import shall, unless the
context otherwise requires, refer to the Credit Agreement as modified hereby.

                                        Section 5.  Applicable Law.  THIS
AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
SAID STATE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

                                        Section 6.  Counterparts.  This
Amendment may be executed in any number of counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

                                        Section 7.  Headings. The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

[signature pages follow]

129

--------------------------------------------------------------------------------



                                        IN WITNESS WHEREOF, the parties hereto
have caused this Amendment to be duly executed by their respective authorized
officers as of the date first above written.

TYSON FOODS, INC.,

by:   /s/ Dennis Leatherby                                                  

Name:  Dennis Leatherby

Title:  Senior Vice President Finance and Treasurer

 

JPMORGAN CHASE BANK, individually and as Administrative Agent,

by:  B.B. Wuthrich                                             

Name:  B.B. Wuthrick
Title:  Vice President

 

MERRILL LYNCH BANK USA, individually and as Syndication Agent,

by:                                                               

Name:
Title:

 

SUNTRUST BANK, individually and as Documentation Agent,

by:   /s/ Hugh E. Brown                                                    

Name:  Hugh E. Brown
Title:  Vice President

 

MIZUHO CORPORATE BANK, LTD., individually and as Co-Documentation Agent,

by: /s/ Robert Gallagher                                              

Name:  Robert Gallagher
Title:  Senior Vice President

130

--------------------------------------------------------------------------------



COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK INTERNATIONAL",
NEW YORK BRANCH, individually and as Co-Documentation Agent,

by:    /s/ Richard J. Beard                                                 

 Name:  Richard J. Beard
 Title:  Executive Director

 

by:   /s/ Brett Delfino                                                  

Name:  Brett Delfino
Title:  Executive Director

131

--------------------------------------------------------------------------------



Signature Page to Amendment No. 3 dated as of JUNE 9, 2004 to the Five-Year
Credit Agreement dated as of SEPTEMBER 24, 2001, as amended, among TYSON FOODS,
INC., the LENDERS party thereto and JPMORGAN CHASE BANK, as Administrative
Agent.

Name of Institution:

                 Ancorp USA, Inc.                                              
    by
                /s/ Richard M.
Levin                                              
                Name:  Richard M. Levin
                Title:  Director Citicorp USA, Inc.

   Name of Institution:

                 Scotiabanc Inc..                                              
    by
                /s/ William E.
Zarrett                                              
                Name:  William E. Zarrett
                Title:  Managing Director

Name of Institution:

                 Sumitomo Mitsui Banking
Corporation                                     
    by
                /s/ Edward McColly                                              
                Name:  Edward McColly
                Title:  Vice President and Department Head

Name of Institution:

                 US Bank National Association                               
    by
                /s/ Kenneth D.
Feaster                                              
                Name:  Kenneth D. Feaster
                Title:  Senior Vice President

Name of Institution:

                 Wachovia Bank National
Association                               
    by
                /s/ Beth Rue                                              
                Name:  Beth Rue
                Title:  AVP

Name of Institution:

                 The Bank of Tokyo-Mitsubishi,
LTD                               
    by
                /s/ D. Barnell                                              
                Name:  D. Barnell
                Title:  Vice President
 by
                /s/ J. Mearns                                              
                Name:  J. Mearns
                Title:  Vice President & Manager

Name of Institution:

                 Bank of Communications, New York
Branch                               
    by
                /s/ Hong Tu                                              
                Name:  Hong Tu
                Title:  General Manager
 

Name of Institution:

                 E. Sun Commercial Bank, Ltd., Los Angeles
Branch                               
    by
                /s/ Benjamin Lin                                              
                Name:  Benjamin Lin
                Title:  EVP & General Manager
 

Name of Institution:

                 U.S. AgBank, FCB                               
    by
                /s/ Patrick Zeka                                              
                Name:  Patrick Zeka
                Title:  Vice President
 

Name of Institution:

                 Agfirst Farm Credit Bank                               
    by
                /s/ John W. Burnside
Jr.                                              
                Name:  John W. Burnside Jr.
                Title:  Vice President

Name of Institution:

                  Farm Credit Services of Missouri,
PCA                              
    by
                /s/ Michael. D.
Scherer.                                              
                Name:  Michael D. Scherer
                Title:  Vice President, Agribusiness

Name of Institution:

                  AgStar Financial Services, PCA                              
    by
                /s/ Donald G.
Lindman.                                              
                Name:  Donal G. Lindman
                Title:  Vice President, Capital Markets

Name of Institution:

                 Farm Credit Bank of Texas                            
    by
                /s/ Eric J. Paul                                           
                Name:  Eric J. Paul
                Title:  Vice President


--------------------------------------------------------------------------------

[1] For use by those Lenders that require two signatures.

132

--------------------------------------------------------------------------------



EXHIBIT A
to Amendment No. 3 dated as of June 9, 2004
to the Five-Year Credit Agreement
dated as of September 24, 2001, as amended

=====================================================================================================

FIVE-YEAR CREDIT AGREEMENT

dated as of September 24, 2001,

as amended as of April 3, 2002, June 11, 2003 and June 9, 2004

among

TYSON FOODS, INC.,

as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK,

as Administrative Agent

MERRILL LYNCH CAPITAL CORPORATION,

as Syndication Agent

SUNTRUST BANK,

as Documentation Agent

and

MIZUHO FINANCIAL GROUP,

RABOBANK INTERNATIONAL,

as Co-Documentation Agents

_______________________________

J.P. MORGAN SECURITIES INC.

MERRILL LYNCH & CO.,

as Co-Lead Arrangers and Joint Bookrunners

[6701-196]

=====================================================================================================

133

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page 134

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01

 Certain Defined Terms

       138

SECTION 1.02

 Computation of Time Periods

       154

SECTION 1.03

 Accounting Matters

       154

SECTION 1.04

 Certain Terms

       155

ARTICLE II

Amounts and Terms of the Loans

SECTION 2.01

 Amounts and Terms of Commitments

 155

SECTION 2.02

 Procedure for Committed Borrowing

 155

SECTION 2.03

 Bid Borrowings

 157

SECTION 2.04

 Procedure for Bid Borrowings

 157

SECTION 2.05

 Evidence of Indebtedness

 160

SECTION 2.06

 Termination and Reduction of the Commitments

 160

SECTION 2.07

 Optional Prepayments

161

SECTION 2.08

 Repayment

161

SECTION 2.09

 Interest

161

SECTION 2.10

 Default Interest

163

SECTION 2.11

 Continuation and Conversion Elections for Committed Borrowings

 163

SECTION 2.12

 Letters of Credit

 164

ARTICLE III

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01

 Fees

169

SECTION 3.02

 Computation of Fees and Interest

171

SECTION 3.03

 Payments by the Borrower

171

SECTION 3.04

 Payments by the Lenders to the Administrative Agent

 172

SECTION 3.05

 Taxes

 173

SECTION 3.06

 Sharing of Payments, Etc

 178

SECTION 3.07

 Inability to Determine Rates

178

SECTION 3.08

 Increased Costs

179

SECTION 3.09

 Capital Adequacy

 179

SECTION 3.10

 Funding Losses

 179

SECTION 3.11

 Additional Interest on Eurodollar Loans

 180

SECTION 3.12

 Certificates of Lenders

180

SECTION 3.13

 Change of Lending Office; Replacement Lender

 180

134

--------------------------------------------------------------------------------



ARTICLE IV

Representations and Warranties

SECTION 4.01

 Corporate Existence; Compliance with Law

181

SECTION 4.02

 Corporate Authorization; No Contravention; Governmental Authorization

 182

SECTION 4.03

 Enforceable Obligations

 182

SECTION 4.04

 Taxes

182

SECTION 4.05  Financial Matters 183

SECTION 4.06

 Litigation

 184

SECTION 4.07

 Subsidiaries

 184

SECTION 4.08

 Liens

 185

SECTION 4.09

 No Defaults

 185

SECTION 4.10

 Investment Company Act; Public Utility Holding Company Act

 185

SECTION 4.11

 Use of Proceeds; Margin Regulations

 185

SECTION 4.12

 Assets

 185

SECTION 4.13

 Labor Matters

186

SECTION 4.14

 Environmental Matters

 186

SECTION 4.15

 Completeness

 187

SECTION 4.16

 ERISA

 187

SECTION 4.17

 Insurance

 187

SECTION 4.18

 IBP Subsidiaries

 187

ARTICLE V

Conditions Precedent

SECTION 5.01

 Conditions Precedent to Effectiveness

 187

SECTION 5.02

 Conditions Precedent to All Borrowings and Issuances of Letters of Credit

189

ARTICLE VI

Affirmative Covenants

SECTION 6.01

 Compliance with Laws, Etc

190

SECTION 6.02

 Use of Proceeds

 190

SECTION 6.03

 Payment of Obligations, Etc

 191

SECTION 6.04

 Insurance

191

SECTION 6.05

 Preservation of Corporate Existence, Etc

 191

SECTION 6.06

 Access

191

SECTION 6.07

 Keeping of Books

192

SECTION 6.08

 Maintenance of Properties

 192

SECTION 6.09

 Financial Statements

192

SECTION 6.10

 Reporting Requirements

193

SECTION 6.11

 Notices Regarding ERISA

 194

SECTION 6.12

 Environmental Compliance; Notice

194

SECTION 6.13

 Acquisition and Merger Agreement

 194

135

--------------------------------------------------------------------------------



ARTICLE VII

Negative Covenants

SECTION 7.01

 Limitations on Liens

 195

SECTION 7.02

 Limitation on Indebtedness

 198

SECTION 7.03

 Sale-Leaseback Transactions

199

SECTION 7.04

 Restricted Payments

200

SECTION 7.05

 Mergers, Etc

 200

SECTION 7.06

 Investments in Other Persons

 200

SECTION 7.07

 Assets

 201

SECTION 7.08

 Change in Nature of Business

202

SECTION 7.09

 Transactions with Affiliates, Etc

202

SECTION 7.10

 Margin Regulations

202

SECTION 7.11

 Compliance with ERISA

 203

SECTION 7.12

 Speculative Transactions

203

SECTION 7.13

 Leverage Ratio

 203

SECTION 7.14

 Interest Expense Coverage Ratio

 203

ARTICLE VIII

Events of Default

SECTION 8.01

 Events of Default

204

SECTION 8.02

 Remedies

 206

SECTION 8.03

 Rights Not Exclusive

 207

ARTICLE IX

The Administrative Agent

SECTION 9.01

 Appointment

207

SECTION 9.02

 Delegation of Duties

207

SECTION 9.03

 Liabilities of Agents

207

SECTION 9.04

 Reliance by Administrative Agent

208

SECTION 9.05

 Notice of Default

 209

SECTION 9.06

 Credit Decision

 209

SECTION 9.07

 Indemnification

 209

SECTION 9.08

 Administrative Agent in Individual Capacity

210

SECTION 9.09

 Successor Administrative Agent

210

ARTICLE X

Miscellaneous

SECTION 10.01

 Notices, Etc

 211

SECTION 10.02

 Amendments, Etc

 211


 

136

--------------------------------------------------------------------------------



SECTION 10.03

 No Waiver; Remedies

212

SECTION 10.04

 Costs and Expenses

 212

SECTION 10.05

 Indemnity

213

SECTION 10.06

 Right of Set‑off

214

SECTION 10.07

 Binding Effect

214

SECTION 10.08

 Assignments, Participations, Etc

214

SECTION 10.09

 Confidentiality

 217

SECTION 10.10

 Survival

218

SECTION 10.11

 Headings

 218

SECTION 10.12

 Governing Law and Jurisdiction

 218

SECTION 10.13

 Execution in Counterparts

 218

SECTION 10.14

 Entire Agreement

 218

SECTION 10.15

 Waiver of Jury Trial

 219

SECTION 10.16

 Severability

 219

SECTION 10.17

 USA Patriot Act

219

Exhibits

Exhibit 1.01

                Form of Guarantee Agreement

Exhibit 2.02

                Form of Notice of Borrowing

Exhibit 2.04(a)

            Form of Competitive Bid Request

Exhibit 2.04(b)

            Form of Competitive Bid

Exhibit 2.05(b)

            Form of Committed Loan Note

Exhibit 2.05(c)

           Form of Bid Note

Exhibit 2.11

                Form of Notice of Conversion/Continuation

Exhibit 5.01

                Forms of Opinion

Exhibit 6.09

                Form of Compliance Certificate

Exhibit 10.08

              Form of Assignment and Acceptance

Schedules

Schedule 1.01(a)

         Commitments; Percentage Shares

Schedule 1.01(b) 

       Indentures

Schedule 2.12       

      Issuing Banks

Schedule 4.02(b)   

     Pending Approvals

Schedule 4.05(a)     

    Financial Matters of Borrower

Schedule 4.05(b)  

      Financial Matters of IBP

Schedule 4.06        

     Pending Litigation

Schedule 4.07(a)     

    Subsidiaries

Schedule 4.07(d)      

  Joint Ventures/Partnerships

Schedule 4.13     

        Labor Matters

Schedule 4.14      

       Environmental Matters

Schedule 4.16       

      Employee Benefit Plans

Schedule 7.01/7.02

     Existing Liens and Existing Indebtedness

Schedule 7.09          

   Existing Restrictions

137

--------------------------------------------------------------------------------



EXHIBIT A
to Amendment No. 3 dated as of June 9, 2004
to the Five-Year Credit Agreement
dated as of September 24, 2001, as amended

 

                                                                               
FIVE-YEAR CREDIT AGREEMENT dated as of September 24, 2001,
                                                                        as
amended as of April 3, 2002, June 11, 2003 and June 9, 2004, among
                                                                        TYSON
FOODS, INC., a Delaware corporation (the "Borrower"), the
                                                                        banks
which are or may, from time to time hereafter, become parties hereto
                                                                        (the
"Lenders"), JPMORGAN CHASE BANK, as administrative agent (the
                                                                       
"Administrative Agent"), the Issuing Banks (as defined in Article I),
                                                                        MERRILL
LYNCH CAPITAL CORPORATION (now known as MERRILL
                                                                        LYNCH
BANK USA), as syndication agent (the "Syndication Agent"),
                                                                        SUNTRUST
BANK, as documentation agent (the "Documentation
                                                                        Agent")
and MIZUHO FINANCIAL GROUP (now known as MIZUHO
                                                                       
CORPORATE BANK, LTD.) and RABOBANK INTERNATIONAL (now
                                                                        known as
COOPERATIEVE CENTRALE RAIFFEISEN-
                                                                       
BOERENLEENBANK B.A. "RABOBANK INTERNATIONAL", NEW
                                                                        YORK
BRANCH), as co-documentation Agents (the "Co‑
                                                                       
Documentation Agents").

                                        The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

                                        SECTION 1.01.  Certain Defined Terms. 
As used in this Agreement and in any Schedules and Exhibits to this Agreement,
the following terms have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

                                        "Absolute Rate" means a fixed annual
rate, expressed as a percentage.

                                        "Absolute Rate Bid Loan" means any Bid
Loan that bears interest determined with reference to an Absolute Rate.

                                        "Acquisition" means the acquisition of
IBP for an aggregate purchase price, together with the assumption and
refinancing of Indebtedness, of approximately $4,441,000,000, subject to
adjustment based on the market price of the Borrower's common stock, of which
$1,608,380,640 was paid in cash (the balance of the purchase price to be paid
with shares of the Borrower's Class A common stock) and $983,332,724.32 was the
cash amount required to refinance the IBP Credit Agreement and certain other
Indebtedness of IBP.

                                        "Administrative Agent" means JPMorgan
Chase Bank, in its capacity as administrative agent for the Lenders, together
with any successor thereto in such capacity.

138

--------------------------------------------------------------------------------



                                        "Administrative Agent's Fee Letter"
means the fee letter dated July 27, 2001, between the Borrower and the
Administrative Agent.

                                        "Administrative Agent's Payment Office"
means the address for payments set forth on the signature pages hereof in
relation to the Administrative Agent or such other address as the Administrative
Agent may from time to time specify in accordance with Section 10.01.

                                        "Administrative Questionnaire" means an
Administrative Questionnaire in a form supplied by the Administrative Agent.

                                        "Affiliate" means, with respect to any
Person, any Subsidiary of such Person and any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, and includes, if such Person is a corporation, each Person who is the
beneficial owner of 5% or more of such corporation's outstanding common stock. 
For purposes of this definition, "control" means the possession of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

                                        "Agreement" means this Credit Agreement,
as from time to time amended, modified or supplemented.

                                        "Aggregate Commitments" means the
aggregate amount of the Commitments of all the Lenders as in effect from time to
time.

                                        "Aggregate Committed Credit Exposure"
means the aggregate amount of the Lenders' Committed Credit Exposures.

                                        "Assignee" has the meaning specified in
Section 10.08(b).

                                        "Assignment and Acceptance" means an
assignment and acceptance entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 10.08), and accepted
by the Administrative Agent, in the form of Exhibit A or any other form approved
by the Administrative Agent and the Borrower.

                                        "Bid Borrowing" means an extension of
credit hereunder consisting of one or more Bid Loans made to the Borrower on the
same day by one or more Lenders.

                                        "Bid Loan" means a Loan made by a Lender
to the Borrower pursuant to Section 2.03 and may be a LIBOR Bid Loan or an
Absolute Rate Bid Loan.

                                        "Borrower" has the meaning specified in
the preamble.

                                        "Borrowing" means a Committed Borrowing
or a Bid Borrowing.

                                        "Bridge Facility" means the senior
unsecured bridge credit facility of the Borrower in an aggregate principal
amount of

139

--------------------------------------------------------------------------------



$2,500,000,000, established under the credit agreement dated as of August 3,
2001, among the Borrower, the lenders party thereto, JPMorgan Chase Bank, as
administrative agent, Merrill Lynch Capital Corporation, as syndication agent,
and SunTrust Bank, as documentation agent.

                                        "Business Day" means any day other than
a Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to close and, if the applicable Business Day
relates to any Eurodollar Loan, means such a day on which dealings are carried
on in the London interbank market.

                                        "CERCLA" has the meaning specified in
the definition of Environmental Law.

                                        "Code" means the Internal Revenue Code
of 1986 (or any successor(s) thereto), as amended from time to time.

                                        "Commitment" means, for each Lender, as
the context may require (a) the amount in dollars set forth in Schedule 1.01(a)
opposite the name of such Lender under the heading "Commitment" or as otherwise
set forth in any Assignment and Acceptance, as such amount may be reduced
pursuant to Section 2.06 or as a result of one or more assignments pursuant to
Section 10.08 or (b) the obligation of such Lender to extend credit to the
Borrower hereunder in the amount specified in the immediately preceding clause
(a).  The initial aggregate amount of the Lenders' Commitments is $500,000,000.

                                        "Committed Borrowing" means an extension
of credit hereunder consisting of Committed Loans made, continued or converted
on the same day by the Lenders ratably according to their Percentage Shares and,
in the case of Eurodollar Loans, having the same Interest Periods.

                                        "Committed Credit Exposure" means, with
respect to any Lender at any time, the aggregate principal amount at such time
of all outstanding Committed Loans of such Lender, plus the aggregate amount at
such time of such Lender's L/C Exposure.

                                        "Committed Loan" means an extension of
credit by a Lender to the Borrower pursuant to Section 2.01 and may be a
Eurodollar Loan or a Reference Rate Loan.

                                        "Competitive Bid" means an offer by a
Lender to make a Bid Loan in accordance with Section 2.04(b).

                                        "Competitive Bid Request" has the
meaning specified in Section 2.04(a).

140

--------------------------------------------------------------------------------



                                        "Consolidated EBITDA" means, for any
period, Consolidated Net Income for such period plus (a) without duplication and
to the extent deducted in determining such Consolidated Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) extraordinary losses for such period,
(v) nonrecurring merger-related charges incurred by IBP during the fiscal
quarter ending September 30, 2001 not to exceed $45,000,000 and (vi) noncash
charges to the extent solely attributable to unrealized losses under SFAS 133
(provided that any cash payment made with respect to any such noncash charge
shall be subtracted in computing Consolidated EBITDA during the period in which
such cash payment is made) and minus (b) without duplication and to the extent
included in determining such Net Income, the sum of (i) any extraordinary gains
for such period and (ii) noncash gains to the extent solely attributable to
unrealized gains under SFAS 133 (provided that any cash received with respect to
any such noncash gain shall be added in computing Consolidated EBITDA during the
period in which such cash is received), all determined on a consolidated basis
in accordance with GAAP; provided that for the purposes of determining the
ratios set forth in Sections 7.13 and 7.14, Consolidated EBITDA in respect of
any period of time prior to the date that IBP becomes a Subsidiary of the
Borrower shall be deemed to equal the combined historical Consolidated EBITDA of
the Borrower and IBP for such period; provided further that for the purposes of
determining the ratio set forth in Section 7.13, if the Borrower or any of its
consolidated Subsidiaries has made any Material Acquisition or Material
Disposition during the period of four consecutive fiscal quarters ended on the
date on which the most recent fiscal quarter ended, Consolidated EBITDA for the
relevant period for testing compliance shall be calculated after giving pro
forma effect thereto as if such Material Acquisition or Material Disposition had
occurred on the first day of the relevant period for testing compliance.  As
used in this definition, "Material Acquisition" means any acquisition or series
of related acquisitions of  property that (a) constitutes all or substantially
all of the Stock or all or substantially all of the assets of any Person or
comprises all or substantially all of any operating unit of a business and
(b) involves consideration in excess of $500,000,000; and "Material Disposition"
means any sale, transfer, lease or other disposition or series of related sales,
transfers, leases or other dispositions of property that (x) constitutes all or
substantially all of the Stock or all or substantially all of the assets of any
Subsidiary of the Borrower or involves assets comprising all or substantially
all of any operating unit of a business of the Borrower or any of its
Subsidiaries and (y) yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $500,000,000.

                                        "Consolidated Interest Expense" means,
for any period, the interest expense (including imputed interest expense in
respect of capital lease obligations) of the Borrower and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP; provided that, until such time as IBP shall have been a Subsidiary of
the Borrower for 365 days, for the purposes of determining the ratios set forth
in Sections 7.13 and 7.14, Consolidated Interest Expense at any date (the
"Calculation Date") shall be calculated on an annualized basis, and shall be
equal to (A) the amount of interest expense (including imputed interest expense
in respect of capital lease obligations) of the Borrower and its consolidated
Subsidiaries for the period from the date that IBP becomes a Subsidiary of the
Borrower to the Calculation Date, multiplied by (B) a fraction, the numerator of
which is equal to 365 and the denominator of which is equal to the number of
days in such period.

141

--------------------------------------------------------------------------------



                                        "Consolidated Net Income" means, for any
period, the consolidated net income (or loss) of the Borrower and its
consolidated Subsidiaries for such period (taken as a single accounting period)
determined in conformity with GAAP, excluding (to the extent otherwise included
therein) any gains or losses, together with any related provision for taxes,
realized upon any sale of assets other than in the ordinary course of business;
provided, however, that there shall be excluded therefrom the net income (or
loss) of any Person accrued prior to the earlier of the date such Person becomes
a Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or such Person's assets are acquired by the Borrower
or any of its Subsidiaries; provided further however that for purposes of the
definition of Consolidated Net Income Available for Restricted Payments,
Consolidated Net Income shall be calculated as if IBP and its consolidated
Subsidiaries were consolidated Subsidiaries of the Borrower on and after January
1, 2001.

                                        "Consolidated Net Income Available for
Restricted Payments" means an amount equal to (i) the sum of $150,000,000 plus
80% (or minus 100% in case of consolidated net loss) of Consolidated Net Income
for the period (taken as one accounting period) commencing January 1, 2004 and
terminating on the fiscal quarter of the Borrower immediately preceding the date
of any proposed Restricted Payment, less (ii) the sum of (A) the aggregate
amount of all dividends (other than dividends payable solely in Stock of the
Borrower) and other distributions paid or declared by the Borrower for all
periods on or after January 1, 2004 on any class of its Stock and (B) the excess
(if any) of the aggregate amount expended, directly or indirectly, by the
Borrower for all periods on or after January 1, 2004 for the redemption,
purchase or other acquisition of any shares of its Stock, over the aggregate net
amount of any cash or cash equivalents received by the Borrower for all periods
on or after January 1, 2004 as consideration for the sale of any shares of its
Stock.

                                        "Contractual Obligation" means, as to
any Person, any provision of any security issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement to which such Person is a party or by which it
or any of its property is bound.

                                        "Controlled Group" means, with respect
to any Person, all members of a controlled group of corporations and all trades
or businesses (whether or not incorporated) which are under common control with
such Person and which, together with such Person, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

                                        "Debt Rating" means the actual or
implied rating as most recently assigned to the Index Debt or the Short-Term
Index Debt by Moody's or S&P, as the case may be.

                                        "Default" means any event or condition
which, with the giving of notice or the lapse of time, or both, would become an
Event of Default.

                                        "Effective Date" means the date on which
all conditions precedent set forth in Section 5.01 are satisfied (or waived in
accordance with Section 10.02).

142

--------------------------------------------------------------------------------



                                        "Environmental Claim" means any claim,
however asserted, by any Governmental Authority or other Person alleging
potential liability for violation of any Environmental Law or for release or
injury to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability for damages, punitive damages, cleanup costs,
removal costs, remedial costs, response costs, restitution, civil or criminal
penalties, injunctive relief, or other type of relief, resulting from or based
upon (a) the presence, placement, discharge, emission or release (including
intentional and unintentional, negligent and non‑negligent, sudden or
non‑sudden, accidental or non‑accidental placement, spill, leaks, discharges,
emissions or releases) of any Hazardous Material at, in or from property,
whether or not owned by the Borrower or any of its Subsidiaries, or (b) any
other circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

                                        "Environmental Law" means the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.) ("CERCLA"), the Hazardous Material Transportation Act (49 U.S.C.
§ 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.) and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.) ("OSHA"), as such laws have been or hereafter may be amended,
modified or supplemented, and any and all analogous future federal, or present
or future state or local, statutes and the regulations promulgated pursuant
thereunder.

                                        "ERISA" means the Employee Retirement
Income Security Act of 1974, as amended from time to time and all regulations
promulgated thereunder.

                                        "ERISA Event" means, with respect to any
Person, (a) a Reportable Event (other than a Reportable Event not subject to the
provision for 30‑day notice to the PBGC under regulations issued under Section
4043 of ERISA); (b) the withdrawal of such Person or any member of its
Controlled Group from a Plan during a plan year in which it was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA; (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA; (d) the institution of proceedings to
terminate a Plan by the PBGC; (e) the failure to make required contributions
which would result in the imposition of a Lien under Section 412 of the Code or
Section 302 of ERISA; and (f) any other event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA other than PBGC premiums due
but not delinquent under Section 4007 of ERISA.

                                        "Eurocurrency Liabilities" has the
meaning assigned to that term in Regulation D of the Federal Reserve Board, as
in effect from time to time.

                                        "Eurodollar Loan" means any Committed
Loan that bears interest at a rate determined with reference to LIBOR.

143

--------------------------------------------------------------------------------



                                        "Eurodollar Reserve Percentage" means,
with respect to any Interest Period for any Eurodollar Loan made by any Lender,
the reserve percentage applicable during such Interest Period (or if more than
one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

                                        "Event of Default" has the meaning
specified in Section 8.01.

                                        "Excess Margin Stock" means that
portion, if any, of the Margin Stock owned by the Borrower and its Subsidiaries
that must be excluded from the restrictions imposed by Section 7.01 and Section
7.07 in order for the value (determined in accordance with Regulation U) of the
Margin Stock subject to such Sections to account for less than 25% of the
aggregate value (as so determined) of all assets subject to such Sections.

                                        "Existing Credit Agreement" means the
Fourth Amended and Restated Credit Agreement dated as of May 26, 1995, as
amended, among the Borrower and the banks and agents party thereto.

                                        "Federal Funds Rate" means, for any
period, a fluctuating interest rate per annum equal for each day during such
period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

                                        "Federal Reserve Board" means the Board
of Governors of the Federal Reserve System.

                                        "Form W-8BEN" has the meaning specified
in Section 3.05(f)(i)(B).

                                        "Form W-8ECI" has the meaning specified
in Section 3.05(f)(i)(A).

                                        "GAAP" means accounting principles
generally accepted in the United States of America as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

144

--------------------------------------------------------------------------------



                                        "Governmental Authority" means any
nation or government, any state or other political subdivision thereof and any
central bank (or similar monetary or regulatory authority) thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

                                        "Guarantee Agreement" means the
Guarantee Agreement, substantially in the form of Exhibit 1.01, made by IBP for
the benefit of the Administrative Agent and the Lenders.

                                        "Hazardous Materials" means all those
substances which are regulated by, or which may form the basis of liability
under, any Environmental Law, including all substances identified under any
Environmental Law as a pollutant, contaminant, waste, solid waste, hazardous
waste, hazardous constituent, special waste, hazardous substance, hazardous
material, or toxic substance, or petroleum or petroleum derived substance or
waste.

                                        "Hedging Agreement" means any interest
rate protection agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

                                        "IBP" means IBP, Inc., a Delaware
corporation (now known as Tyson Fresh Meats, Inc.).

                                        "IBP Credit Agreement" means the
$950,000,000 Nine‑Month Credit Agreement dated as of December 20, 2000, among
IBP, the banks party thereto, Bank of America, N.A., as Syndication Agent, and
U.S. Bank National Association, as Administrative Agent, as amended.

                                        "Inactive Subsidiary" means a Subsidiary
that conducts no business and the assets of which have an aggregate book value
of less than $1,000,000.

                                        "Indebtedness" of any Person means,
without duplication, (a) all indebtedness for borrowed money or for the deferred
purchase price of property or services (including reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers'
acceptances, whether or not matured); (b) all obligations evidenced by notes,
bonds, debentures or similar instruments; (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); (d) all obligations under leases
which have been or should be, in accordance with GAAP, recorded as capital
leases; (e) all net obligations with respect to Hedging Agreements; (f) all
direct or indirect guaranties in respect of any obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clause (a), (b), (c), (d) or (e) above; and (g) all Indebtedness
referred to in clause (a), (b), (c), (d) or (e) above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; provided, however, that if any
Indebtedness of any type referred to above is supported by another type of
Indebtedness referred to above, such Indebtedness shall not be considered more
than once for the purposes of this definition.

145

--------------------------------------------------------------------------------



 

                                        "Indebtedness for Borrowed Money" means
the sum of all Indebtedness of the Borrower and its consolidated Subsidiaries of
the type referred to in paragraphs (a), (b) and (d) of the definition of
Indebtedness plus all obligations of the Borrower and its consolidated
Subsidiaries under the Receivables Facility.

                                        "Indemnified Party" has the meaning
specified in Section 10.05(a).

                                        "Indentures" means the indentures,
including supplements and/or board resolutions establishing series of debt
thereunder, and note agreements of the Borrower and IBP and their Subsidiaries
listed on Schedule 1.01(b).

                                        "Index Debt" means senior, unsecured,
long‑term indebtedness for borrowed money of the Borrower that is not guaranteed
by any other Person or subject to any other credit enhancement.

                                        "Insolvency Proceeding" means (a) any
case, action or proceeding before any court or other Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding‑up or relief of debtors or (b) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors or
other similar arrangement in respect of the creditors of any Person generally or
any substantial portion of the creditors of such Person; in each case undertaken
under United States Federal or State law or foreign law.

                                        "Interest Payment Date" means (a) with
respect to any Eurodollar Loan or Bid Loan, the last day of each Interest Period
applicable to such Eurodollar Loan or Bid Loan and (i) with respect to any
Interest Period of six months duration for any Eurodollar Loan, the date which
falls three months after the beginning of such Interest Period, and (ii) with
respect to any Bid Loan, such intervening date prior to the maturity thereof as
may be agreed between the Borrower and the applicable Lender and (b) with
respect to any Reference Rate Loan, the last day of each calendar quarter.

                                        "Interest Period" means,

                                                (a)  with respect to any
Eurodollar Loan, the period commencing on the Business
                                Day such Eurodollar Loan is disbursed or on the
date on which a Reference Rate Loan is
                                converted into a Eurodollar Loan and ending on
the date 14 days or one, two, three or six
                                months thereafter, in its Notice of Borrowing or
Notice of Conversion/Continuation; and

                                                (b)  with respect to any Bid
Loan, the period specified by the Borrower in the
                                relevant Competitive Bid Request;

146

--------------------------------------------------------------------------------



                    provided, however, that:

                                         (i)  in the case of the continuation of
a Eurodollar Loan pursuant to Section 2.11(b),
                                the Interest Period applicable after the
continuation of such Loan shall commence on the
                                last day of the preceding Interest Period;

                                        (ii)  if any Interest Period applicable
to a Eurodollar Loan would otherwise end on a day
                                which is not a Business Day, that Interest
Period shall be extended to the next succeeding
                                Business Day unless the result of such extension
would be to carry such Interest Period
                                into another calendar month in which event such
Interest Period shall end on the immediately
                                preceding Business Day;

                                        (iii)  any Interest Period applicable to
a Eurodollar Loan that begins on the last Business
                                Day of a calendar month (or on a day for which
there is no numerically corresponding day in
                                the calendar month at the end of such Interest
Period) shall end on the last Business Day of
                                the calendar month at the end of such Interest
Period; and

                                        (iv)  no Interest Period for any Loan
shall extend beyond the Maturity Date.

                                        "IRS" means the Internal Revenue Service
of the United States of America.

                                        "Issuing Bank" means, at any time,
JPMorgan Chase Bank and each other person that is listed on Schedule 2.12 or
that shall have become an Issuing Bank hereunder as provided in Section 2.12(j)
(other than any person that shall have ceased to be an Issuing Bank as provided
in Section 2.12(j)), each in its capacity as an issuer of Letters of Credit
hereunder.

                                        "Issuing Bank Agreement" shall have the
meaning assigned to such term in Section 2.12(j).

                                        "Issuing Bank Fees" shall have the
meaning assigned to such term in Section 3.01(c).

                                        "L/C Commitment" means, as to each
Issuing Bank, the commitment of such Issuing Bank to issue Letters of Credit
pursuant to Section 2.12.  The initial amount of each Issuing Bank's L/C
Commitment is specified on Schedule 2.12 or in the Issuing Bank Agreement
pursuant to which it shall have become an Issuing Bank.

                                        "L/C Disbursement" means a payment or
disbursement made by an Issuing Bank pursuant to a Letter of Credit.

                                        "L/C Exposure" means at any time the sum
of (a) the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the aggregate principal amount of all L/C Disbursements that have
not yet been reimbursed at such time.  The L/C Exposure of any Lender at any
time means its Percentage Share of the aggregate L/C Exposure at such time.

147

--------------------------------------------------------------------------------



                                        "L/C Participation Fee" shall have the
meaning assigned to such term in Section 3.01(c).

                                        "Lender" has the meaning specified in
the preamble and includes each Lender listed on the signature pages hereof and
each Person which becomes a Lender pursuant to Section 10.08.

                                        "Lender Affiliate" means, (a) with
respect to any Lender, (i) an Affiliate of such Lender or (ii) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or an Affiliate of such Lender and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

                                        "Lending Office" means, with respect to
any Lender or Issuing Bank, the office or offices of such Lender or Issuing Bank
specified as such in such Lender's or Issuing Bank's Administrative
Questionnaire delivered to the Administrative Agent.

                                        "Letter of Credit" means any letter of
credit issued pursuant to Section 2.12.

                                        "Level I Status" exists at any date if,
at such date (a) the Debt Rating for the Index Debt is BBB+ (or the equivalent)
or higher by S&P and Baa1 (or the equivalent) or higher by Moody's and (b) the
Debt Rating for the Short-Term Index Debt is rated A2 or higher by Moody's and
P2 or higher by S&P.

                                        "Level II Status" exists at any date if,
at such date (a) the Debt Rating for the Index Debt is BBB (or the equivalent)
by S&P and Baa2 (or the equivalent) by Moody's and (b) the Debt Rating for the
Short-Term Index Debt is rated A2 or higher by Moody's and P2 or higher by S&P.

                                        "Level III Status" exists at any date
if, at such date (a) the Debt Rating for the Index Debt is BBB- (or the
equivalent) by S&P and Baa3 (or the equivalent) by Moody's or (b) (i) the Debt
Rating for the Short-Term Index Debt is rated lower than A2 by Moody's or lower
than P2 by S&P and (ii) neither Level IV Status nor Level V Status exists.

                                        "Level IV Status" exists at any date if,
at such date the Debt Rating for the Index Debt is BB+ (or the equivalent) by
S&P and Ba1 (or the equivalent) by Moody's.

                                        "Level V Status" exists at any date if,
at such date the Debt Rating for the Index Debt is BB (or the equivalent) or
lower by S&P or Ba2 (or the equivalent) or lower by Moody's.

148

--------------------------------------------------------------------------------



                                        "Leverage Ratio" means, at any date of
determination, the ratio of (a) Indebtedness for Borrowed Money at such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters for
which financial statements have most recently been delivered under Section
6.09(a) or (b).

                                        "LIBOR" means, with respect to any
Eurodollar Loan or LIBOR Bid Loan for any Interest Period, the rate appearing on
Page 3750 of the Telerate Service (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the "LIBOR" with
respect to such Eurodollar Loan or LIBOR Bid Loan for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

                                        "LIBOR Bid Loan" means any Bid Loan that
bears interest at a rate determined with reference to LIBOR.

                                        "LIBOR Bid Margin" has the meaning
specified in Section 2.04(b)(ii)(B).

                                        "Lien" means any lien, charge, security
interest or encumbrance or any other type of preferential arrangement (including
liens or retained security titles of conditional vendors and capitalized leases
but excluding any right of set‑off).

                                        "Loan" means an extension of credit by a
Lender pursuant to Article II and may be a Committed Loan or a Bid Loan.

                                        "Loan Documents" means this Agreement,
the Letters of Credit, the Guarantee Agreement, any promissory notes delivered
pursuant to this Agreement, the Notices of Borrowing, the Notices of
Conversion/Continuation and the Competitive Bid Requests.

                                        "Majority Lenders" means at any time
Lenders holding more than 50% of the Aggregate Committed Credit Exposures and
unused Commitments; provided, that after the Commitments expire or terminate or
the Loans become due and payable pursuant to Article VIII or for purposes of
declaring the Loans to be due and payable pursuant to Article VIII, the
outstanding Bid Loans of the Lenders shall be included in their respective
Committed Credit Exposures.

                                        "Margin Stock" shall have the meaning
given such term under Regulation U.

149

--------------------------------------------------------------------------------



                                        "Material Adverse Effect" means (a) a
material adverse change in, or a material adverse effect upon, the financial
condition, business, operations or properties of the Borrower and its
Subsidiaries taken as a whole; (b) any material adverse change in the rights or
remedies of the Lenders under the Loan Documents or the ability of the Borrower
to perform its obligations under any of the Loan Documents; or (c) any material
adverse change in the legality, validity or enforceability of any Loan Document.

                                        "Maturity Date" means September 24,
2006.

                                        "Merger" means the merger of IBP with
and into Merger Co. in accordance with the Merger Agreement.

                                        "Merger Agreement" means the Agreement
and Plan of Merger dated as of January 1, 2001, among IBP, the Borrower and
Merger Co., as modified by the Stipulation and Order dated June 27, 2001, with
no changes therefrom adverse to the Lenders.

                                        "Merger Co." means Lasso Acquisition
Corporation, a Delaware corporation and a wholly-owned Subsidiary of the
Borrower.

                                        "Moody's" means Moody's Investors
Service, Inc. or any successor to the rating agency business thereof.

                                        "Multiemployer Plan" means, with respect
to any Person, at any time, a "multiemployer plan" within the meaning of Section
4001(a)(3) of ERISA and to which such Person or any member of its Controlled
Group is making, or is obligated to make contributions or has made, or been
obligated to make, contributions.

                                        "Net Worth" means, with respect to any
Person, at any date of determination, shareholders' equity as determined in
accordance with GAAP.

                                        "New Five-Year Credit Agreement" means
the Five-Year Credit Agreement dated as of June 9, 2004 among the Borrower, the
lenders party thereto, JPMorgan Morgan Chase Bank, as administrative agent, and
the other agents party thereto.

                                        "Notice of Borrowing" has the meaning
specified in Section 2.02(a).

                                        "Notice of Conversion/Continuation" has
the meaning specified in Section 2.11(b).

                                        "Obligations" means all Loans, all
payments required to be made by the Borrower in respect of any Letter of Credit
(including payments in respect of reimbursements of disbursements, interest
thereon and obligations to provide cash collateral), and all other Indebtedness,
advances, debts, liabilities, obligations, covenants and duties owing by the
Borrower to any Lender, the Administrative Agent, any Affiliate of any of the
foregoing or any Indemnified Party, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, arising
under this Agreement or under any other Loan Document, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.  The term
"Obligations" includes all interest, charges, expenses, fees, attorneys' fees
and disbursements (including the allocated cost of in‑house counsel) and any
other sum chargeable to the Borrower under this Agreement or any other Loan
Document.

150

--------------------------------------------------------------------------------



                                        "OSHA" has the meaning specified in the
definition of Environmental Laws.

                                        "Other Taxes" has the meaning specified
in Section 3.05(b).

                                        "Participant" has the meaning specified
in Section 10.08(e).

                                        "PBGC" means the Pension Benefit
Guaranty Corporation or any entity succeeding to any or all of its functions
under ERISA.

                                        "Percentage Share" means, as to any
Lender, at any time, such Lender's percentage share of the Aggregate
Commitments, as set forth opposite such Lender's name in Schedule 1.01(a) under
the heading "Percentage Share" or set forth in any Assignment and Acceptance
delivered pursuant to Section 10.08, as such percentage may be modified from
time to time in connection with any assignment of the Commitment of such Lender
in accordance with the terms hereof.

                                        "Permitted Disposition" means, any
disposition (except as otherwise permitted under Section 7.07) made by the
Borrower or any of its Subsidiaries of any of its assets if the net income for
the most recently completed four fiscal quarter period for which financial
statements have been delivered pursuant to Section 6.09(a) or (b) derived from
the assets subject to such disposition together with the net income for such
period derived from all other assets sold or otherwise disposed of during or
after such period does not exceed 10% of Consolidated Net Income (calculated as
if the Merger had occurred as of the Effective Date) for such period.

                                        "Permitted Investments" means:

                                                (a)  securities issued or fully
guaranteed or insured by the United States Government
                                or any agency thereof and backed by the full
faith and credit of the United States of America
                                having maturities of not more than one year from
the date of acquisition;

                                                (b)  certificates of deposit,
time deposits, Eurodollar time deposits, overnight bank
                                deposits, repurchase agreements, reverse
repurchase agreements or bankers' acceptances,
                                having in each case a tenor of not more than one
year issued by any Lender, or by any
                                United States commercial bank or any branch or
agency of a non‑United States bank
                                licensed to conduct business in the United
States of America having a combined capital
                                and surplus of not less than $500,000,000 whose
short term securities are rated at least A‑1
                                by S&P and P‑1 by Moody's;

151

--------------------------------------------------------------------------------



                                                (c)  commercial paper of an
issuer rated at least A‑1 by S&P or P‑1 by Moody's
                                and in either case having a tenor of not more
than 270 days; and

                                                (d)  money‑market funds invested
in short‑term securities rated at least as provided
                                in clause (b) above.

                                        "Permitted Lien Basket" means 10% of
Total Capitalization.

                                        "Permitted Liens" has the meaning
specified in Section 7.01.

                                        "Person" means an individual,
partnership, corporation, business trust, joint stock company, trust,
unincorporated association, joint venture or Governmental Authority.

                                        "Plan" means, with respect to the
Borrower or any member of its Controlled Group, at any time, an employee pension
benefit plan as defined in Section 3(2) of ERISA (including a Multiemployer
Plan) that is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code and is maintained for the employees of
such Person or any member of its Controlled Group.

                                        "Priority Debt" means (a) any
Indebtedness secured by a Lien (including in connection with capital leases or
other financing leases) encumbering any asset of the Borrower or any of its
Subsidiaries, (b) any Indebtedness of any Subsidiary of the Borrower (other than
Indebtedness of TFM under the Guarantee Agreement, Indebtedness of TFM owed to
the Borrower and Indebtedness (in an amount not to exceed the amount of the
guarantee of the Obligations under the Guarantee Agreement) of TFM), (c) any
receivables purchase transaction involving receivables of the Borrower or any of
its Subsidiaries or any other securitization of assets of the Borrower or any of
its Subsidiaries and (d) any sale-leaseback transaction involving assets of the
Borrower or any of its Subsidiaries.

                                        "Receivables Bridge Facility" means the
senior unsecured bridge credit facility of the Borrower in an aggregate
principal amount of $350,000,000, established under the credit agreement dated
as of August 3, 2001, among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, as administrative agent.

                                        "Receivables Facility" means an accounts
receivable securitization established by the Borrower in an aggregate principal
amount of up to $750,000,000.

                                        "Reference Rate" means the higher of (a)
the Federal Funds Rate plus 1/2% and (b) the rate of interest (the "Prime Rate")
publicly announced from time to time by the Administrative Agent, as its prime
rate in effect at its principal office in New York City.  Any change in the
Prime Rate shall take effect at the opening of business on the day specified in
the public announcement of such change.

152

--------------------------------------------------------------------------------



                                        "Reference Rate Loan" means any
Committed Loan that bears interest at a rate determined with reference to the
Reference Rate.

                                        "Register" has the meaning specified in
Section 10.08(c).

                                        "Regulation U" means Regulation U of the
Board of Governors of the Federal Reserve System of the United States of America
as from time to time in effect and all official rulings and interpretations
thereunder or thereof.

                                        "Reportable Event" means any of the
events set forth in Section 4043(b) of ERISA or the regulations thereunder.

                                        "Replacement Lender" has the meaning
specified in Section 3.13(b).

                                        "Requirement of Law" means, with respect
to any Person, the charter and by‑laws or other organizational or governing
documents of such Person, and any law, rule or regulation (including
Environmental Laws and ERISA) or order, decree or other determination of an
arbitrator or a court or other Governmental Authority applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

                                        "Responsible Officer" means, with
respect to any Person, the Chief Executive Officer, the President, the Chief
Financial Officer, the Treasurer, the Assistant Treasurer or the Secretary of
such Person.

                                        "Restricted Payment" means any dividend
(other than dividends payable solely in Stock of the Borrower and dividends paid
by any wholly-owned Subsidiary of the Borrower to the Borrower or any other
wholly-owned Subsidiary of the Borrower) or any other distribution with respect
to any Stock of the Borrower or any of its Subsidiaries, whether now or
hereafter outstanding, or any payment on account of the purchase, acquisition,
redemption or other retirement, directly or indirectly, of any shares of such
Stock (other than the purchase of Stock in the ordinary course in connection
with employee benefit plans of the Borrower or its Subsidiaries, including
employee stock purchase plans and stock option plans).

                                        "Short-Term Index Debt" means senior,
unsecured short-term Indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement.

                                        "S&P" means Standard & Poor's Ratings
Group or any successor to the rating agency business thereof.

                                        "Solvent" means, with respect to any
Person, that the fair value of the assets of such Person (both at fair valuation
and at present fair saleable value) is, on the date of determination, greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as of such date and that, as of such date, such
Person is able to pay all liabilities of such Person as such liabilities mature
and such Person does not have unreasonably small capital with which to carry on
its business.  In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

153

--------------------------------------------------------------------------------



                                        "Stock" means all shares, options,
interests, participations or other equivalents (regardless of how designated) of
or in a corporation or other entity, whether voting or non‑voting, of any class
and includes, common stock, preferred stock or warrants or options for any of
the foregoing.

                                        "Subsidiary" means, with respect to any
Person, any corporation more than 50% of whose stock having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
is at the time owned by such Person, directly or indirectly through one or more
Subsidiaries.  At all times on and after the date of the Acquisition, IBP and
its Subsidiaries will constitute Subsidiaries of the Borrower.

                                        "Taxes" has the meaning specified in
Section 3.05(a).

                                        "Tender Offer" means the Offer (as
defined in the Merger Agreement) of the Borrower and Merger Co. to acquire 50.1%
of the issued and outstanding shares of IBP common stock.

                                        "Total Capitalization" means, at any
date, the sum of (a) the aggregate amount of Indebtedness for Borrowed Money and
(b) Net Worth of the Borrower and its consolidated Subsidiaries.

                                        "Transactions" means the execution,
delivery and performance by the Borrower of this Agreement and the other Loan
Documents, the borrowing of Loans and the use of the proceeds thereof, the
issuance of Letters of Credit hereunder, the Acquisition, the Merger and the
assumption and refinancing of Indebtedness and the other transactions
contemplated by the Borrower to be effected in connection therewith.

                                        "Tyson Limited Partnership" means that
certain Delaware limited partnership of the same name of which Mr. Don Tyson is
the Managing General Partner.

                                        SECTION 1.02.  Computation of Time
Periods.  In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to but excluding".

                                        SECTION 1.03.  Accounting Matters. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Majority Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  IBP and its Subsidiaries will be deemed to be consolidated
Subsidiaries of the Borrower at all times on and after the date of the
Acquisition.

154

--------------------------------------------------------------------------------



                                        SECTION 1.04.  Certain Terms.  The words
"herein," "hereof" and "hereunder" and other words of similar import refer to
this Agreement as a whole, including the Exhibits and Schedules hereto, as the
same may from time to time be amended, supplemented, amended and restated or
otherwise modified and not to any particular Article, Section, paragraph or
clause in this Agreement.  The word "includes" and "including" when used herein
is not intended to be exclusive and means "includes, without limitation" and
"including, without limitation."  References herein to an Article, Section,
paragraph or clause shall refer to the appropriate Article, Section, paragraph
or clause in this Agreement.  Unless the context requires otherwise, any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

ARTICLE II

Amounts and Terms of the Loans

                                        SECTION 2.01.  Amounts and Terms of
Commitments.  Each Lender severally agrees, on the terms and subject to the
conditions hereinafter set forth, to make Committed Loans to the Borrower (each
such Loan, a "Committed Loan") from time to time on any Business Day during the
period from the Effective Date to the Maturity Date,  in an aggregate principal
amount at any time outstanding that will not result in the sum of (a) the
aggregate principal amount of all outstanding Bid Loans made by all Lenders plus
(b) the Aggregate Committed Credit Exposure exceeding the Aggregate
Commitments.  Within the limits of each Lender's Commitment, the Borrower may on
and prior to the Maturity Date borrow under this Section 2.01, prepay pursuant
to Section 2.07 and reborrow pursuant to this Section 2.01.

                                        SECTION 2.02.  Procedure for Committed
Borrowing.  (a)  Each Committed Borrowing shall be made upon the irrevocable
notice of the Borrower, received by the Administrative Agent (i) not later than
12:00 noon (New York City time) three Business Days prior to the date of the
proposed Borrowing, in the case of Eurodollar Loans; and (ii) not later than
11:00 a.m. (New York City time) on the date of the proposed Borrowing, in the
case of Reference Rate Loans.  Each such notice of a Committed Borrowing (a
"Notice of Borrowing") shall be in writing (including by facsimile confirmed
immediately by telephone), in substantially the form of Exhibit 2.02 specifying:

155

--------------------------------------------------------------------------------



                                        (i)  the requested borrowing date, which
shall be a Business Day;

                                        (ii)  the aggregate amount of the
Borrowing, which (A) shall not exceed the unused portion
                                of the Aggregate Commitments and (B) shall be a
minimum amount of $5,000,000 or an integral
                                multiple of $1,000,000 in excess thereof;

                                        (iii)  whether the Borrowing is to be
comprised of Eurodollar Loans or Reference Rate
                                Loans; and

                                        (iv)  if the Borrowing is to be
comprised of Eurodollar Loans, the duration of the initial
                                Interest Period applicable to such Loans.  If
the Notice of Borrowing shall fail to specify the
                                duration of the initial Interest Period for any
Borrowing comprised of Eurodollar Loans, such
                                Interest Period shall be three months.

                                                (b)  Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly
                                notify each Lender thereof and of the amount of
such Lender's Percentage Share of
                                such Borrowing.

                                                (c)  Each Lender shall make the
amount of its Percentage Share of the Committed
                                Borrowing available to the Administrative Agent
for the account of the Borrower at the
                                Administrative Agent's Payment Office on the
borrowing date requested by the Borrower in
                                funds immediately available to the
Administrative Agent by 12:00 noon (New York City time),
                                in the case of Committed Borrowings requested
prior to the date of the Borrowing, and 3:00 p.m.
                                (New York City time), in the case of Committed
Borrowings requested on the same date as the
                                Borrowing.  Unless any applicable condition
specified in Article V has not been satisfied, the
                                Administrative Agent will make the funds so
received from the Lenders promptly available
                                to the Borrower by crediting the account of the
Borrower on the books of the Administrative
                                Agent (or such other account as shall have been
specified by the Borrower) with the aggregate
                                amount made available to the Administrative
Agent by the Lenders and in like funds as
                                received by the Administrative Agent.

                                                (d)  After giving effect to any
Committed Borrowing, there shall not be more than
                                twelve different Interest Periods in effect in
respect of all Committed Loans together.

                                                (e)  If the applicable Issuing
Bank shall not have received from the Borrower the
                                payment required to be made by Section 2.12(e)
in respect of any L/C Disbursement within
                                the time specified in such Section, such Issuing
Bank will promptly notify the Administrative
                                Agent of the amount of such L/C Disbursement and
the Administrative Agent will promptly
                                notify each Lender of such amount and its
Percentage Share thereof.  The Borrower shall be
                                deemed to have requested a Reference Rate
Borrowing in the amount of such L/C Disbursement
                                and each Lender shall make a Loan by wire
transfer of immediately available funds to the
                                Administrative Agent not later than 3:00 p.m.
(New York City time) on such date (or, if such
                                Lender shall have received such notice later
than 11:00 a.m. (New York City time) on any day,
                                not later than 12:00 noon (New York City time)
on

156

--------------------------------------------------------------------------------



                                the immediately following Business Day), in an
amount equal to such Lender's Percentage
                                Share of such requested Borrowing (it being
understood that such amount shall be deemed
                                to have reduced the L/C Exposure), and the
Administrative Agent will promptly pay to such
                                Issuing Bank amounts so received by it from the
Lenders.  The Administrative Agent will
                                promptly pay to such Issuing Bank any amounts
received by it from the Borrower pursuant
                                to Section 2.12(e) prior to the time that any
Lender makes any payment pursuant to this
                                paragraph (e); any such amounts received by the
Administrative Agent thereafter will be
                                promptly remitted by the Administrative Agent to
the Lenders that shall have made such
                                payments and to such Issuing Bank, as their
interests may appear.  If any Lender shall not
                                have made its Percentage Share of such L/C
Disbursement available to the Administrative
                                Agent as provided above, such Lender and the
Borrower severally agree to pay interest on
                                such amount, for each day from and including the
date such amount is required to be paid
                                in accordance with this paragraph to but
excluding the date such amount is paid, to the
                                Administrative Agent for the account of such
Issuing Bank at (i) in the case of the Borrower,
                                a rate per annum equal to the interest rate
applicable to Reference Rate Loans pursuant to
                                Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds
                                Rate, and for each day thereafter, the Reference
Rate.  In the event that any Loan is made
                                under this paragraph (e) at a time when any
condition under Section 5.02 is not satisfied,
                                such Loan shall be immediately due and payable.

                                        SECTION 2.03.  Bid Borrowings.  In
addition to Committed Borrowings pursuant to Section 2.01, each Lender severally
agrees that the Borrower may, as set forth in Section 2.04, from time to time on
any Business Day during the period from the Effective Date to the Maturity Date,
request the Lenders to submit offers to make Bid Loans to the Borrower;
provided, however, that the Lenders may, but shall have no obligation to, submit
such offers and the Borrower may, but shall have no obligation to, accept any
such offers; and provided, further, that at no time shall the sum of (a) the
aggregate principal amount of all outstanding Bid Loans made by all Lenders plus
(b) the Aggregate Committed Credit Exposure exceed the Aggregate Commitments.

                                        SECTION 2.04.  Procedure for Bid
Borrowings.  (a)   The Borrower may request a Bid Borrowing hereunder by
delivering to the Administrative Agent and each Lender by facsimile not later
than 12:00 noon (New York City time) (i)  three Business Days prior to the date
of the proposed Borrowing, in the case of LIBOR Bid Loans; and (ii)  one
Business Day prior to the date of the proposed Borrowing, in the case of
Absolute Rate Bid Loans, a solicitation for Bid Loans (a "Competitive Bid
Request"), in substantially the form of Exhibit 2.04(a), specifying:

                                                (A)  the requested borrowing
date, which shall be a Business Day;

                                                (B)  the aggregate amount of the
Borrowing, which shall be a minimum amount
                                        of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof;

157

--------------------------------------------------------------------------------



                                                (C)  whether the Bid Loans
requested are LIBOR Bid Loans or Absolute Rate
                                        Bid Loans;

                                                (D)  the duration of the
Interest Period applicable to such Bid Loans, which shall
                                        be not less than five days and not more
than 183 days and which shall not extend
                                        beyond the Maturity Date; and

                                                (E)  any other terms to be
applicable to such Bid Loans.

                                                        (b)  (i)   Each Lender
may, in response to a Competitive Bid Request, in its discretion, irrevocably
submit to the Borrower a Competitive Bid containing an offer or offers to make
one or more Bid Loans.  Each Competitive Bid must be submitted to the Borrower
by facsimile before 10:00 a.m. (New York City time) (A) two Business Days prior
to the proposed date of Borrowing, in the case of a request for LIBOR Bid Loans
and (B) on the proposed date of Borrowing, in the case of a request for Absolute
Rate Bid Loans.

                                        (ii)  Each Competitive Bid shall be in
substantially the form of Exhibit 2.04(b), specifying:

                                                (A)  the minimum amount of each
Bid Loan for which such Competitive Bid is being
                                        made, which shall be $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, and
                                        the maximum amount thereof, which may
not exceed the principal amount of Bid Loans for
                                        which Competitive Bids were requested
(but which may exceed such Lender's Commitment);

                                                (B)  the rate or rates of
interest per annum offered for each Bid Loan, which, in the
                                        case of a LIBOR Bid Loan, shall be
expressed as a percentage (rounded to the nearest
                                        1/100%) to be added to or subtracted
from the applicable LIBOR (the "LIBOR Bid
                                        Margin");

                                                (C)  the applicable Interest
Period for each Bid Loan offered by it; and

                                                (D)  the identity and the
applicable Lending Office of the quoting Lender.

                                        (iii)  Any Competitive Bid shall be
disregarded if it:

                                    (A)  is not substantially in conformity with
Exhibit 2.04(b) or does not specify all of
                                        the information required by clause (ii)
above;

                                                (B)  contains qualifying,
conditional or similar language;

>                                    (C)  proposes terms other than or in
> addition to those set forth in the applicable
>                            Competitive Bid Request; or

                                                (D)  arrives after the time set
forth in clause (i) above.

158

--------------------------------------------------------------------------------



                                                        (c)  Not later than
11:00 a.m. (New York City time) (i) two Business Days prior
                                to the proposed date of Borrowing, in the case
of LIBOR Bid Loans and (ii) on the date of
                                such Bid Borrowing, in the case of Absolute Rate
Loans, the Borrower shall either

                                    (A)  cancel such Borrowing by giving the
Administrative Agent and the Lenders
                                        notice thereof (which notice may be
given by telephone, confirmed by facsimile); or

                                                (B)  accept one or more of the
offers made by any Lender or Lenders pursuant to
                                        paragraph (b) above, in its sole
discretion, by giving notice (which notice may be given
                                        by telephone, confirmed by facsimile)
(A) to such Lender or Lenders of the amount of
                                        each Bid Loan (which amount shall be
equal to or greater than the minimum amount, and
                                        equal to or less than the maximum
amount, notified to the Borrower by such Lender for
                                        such Bid Loan pursuant to paragraph (b)
above) to be made by each such Lender as
                                        part of such Bid Borrowing, and reject
any remaining offers made by the Lenders and
                                        give notice to that effect, and (B) to
the Administrative Agent of the date of such
                                        Borrowing and the aggregate amount
thereof (which may not exceed the applicable
                                        amount set forth in the related
Competitive Bid Request); provided, however, that
                                        acceptance by the Borrower of offers may
only be made on the basis of ascending
                                        LIBOR Bid Margins or Absolute Rates
within each Interest Period; and, provided,
                                        further, that if offers are made by two
or more Lenders with the same LIBOR Bid
                                        Margins or Absolute Rates for a greater
aggregate principal amount than the amount
                                        for which such offers are accepted for
the related Interest Rate Period, the principal
                                        amount of Bid Loans accepted shall be
allocated by the Borrower among such
                                        Lenders as nearly as possible (in
multiples not less than $1,000,000) in proportion
                                        to the aggregate principal amount of
such offers;

provided, however, that in the event the Borrower does not, before the time
stated above, either cancel the proposed Bid Borrowing pursuant to clause (i)
above or accept one or more of the offers pursuant to clause (ii) above, such
Bid Borrowing shall be deemed cancelled and provided further, that in the event
the Borrower accepts one or more of the offers pursuant to clause (ii) above but
does not expressly reject or accept the remaining offers, such remaining offers
shall be deemed rejected.

                                                        (d)  (i)  If the
Borrower accepts one or more of the offers to make Bid Loans
                                made by any Lender or Lenders pursuant to
paragraph (c)(ii) above, each such Lender
                                shall, subject to the satisfaction of the
conditions precedent specified in Section 5.02,
                                before 12:00 noon (New York City time) on the
date of the Bid Borrowing, make available
                                to the Borrower at such Lender's Lending Office
such Lender's portion of such Bid
                                Borrowing in same day funds.

159

--------------------------------------------------------------------------------



                                                    (ii)  Promptly after
accepting a Bid Loan offer on the date of each Bid Borrowing,
                                the Borrower shall notify the Administrative
Agent of (A) the aggregate amount of Bid Loans
                                made in connection with such Bid Borrowing
(whichamount may not exceed the amount
                                requested pursuant to Section 2.04(a)(ii)), (B)
each date on which any Bid Loan shall mature,
                                (C) the principal amount of Bid Loans which
shall mature on each such date, (D) the highest
                                and the lowest Competitive Bid submitted by the
Lenders in connection with each Competitive
                                Bid Request, and (E) the highest and the lowest
Competitive Bid accepted by the Borrower.

                                                        (e)  Upon being notified
by the Borrower of the amount of, and the applicable
                                Interest Period for, any LIBOR Bid Loan, the
Administrative Agent shall determine LIBOR
                                (as provided in the definition of LIBOR) and
give prompt notice to the Borrower and the
                                relevant Lender or Lenders thereof.

                                        SECTION 2.05.  Evidence of
Indebtedness.  (a)  Each Lender and each Issuing Bank, with respect to amounts
payable to it hereunder, and the Administrative Agent, with respect to all
amounts payable hereunder, shall maintain on its books in accordance with its
usual practice, loan accounts, setting forth each Committed Loan, and, (i) in
the case of each Lender having made a Bid Loan, each such Bid Loan and (ii) in
the case of an Issuing Bank, each Letter of Credit, the applicable interest rate
and the amounts of  L/C Disbursements, principal, interest and other sums paid
and payable by the Borrower from time to time hereunder with respect thereto;
provided, however, that the failure by any Lender or Issuing Bank to record any
such amount on its books shall not affect the obligations of the Borrower with
respect thereto.  In the case of any dispute, action or proceeding relating to
any amount payable hereunder, the entries in each such account shall be
conclusive evidence of such amount absent manifest error.

                                                        (b)  Notwithstanding the
foregoing, if any Lender shall so request for
                                purposes of Section 10.08(g), the obligation to
repay the Committed Loans shall also be
                                evidenced by a promissory note in the form of
Exhibit 2.05(b).

                                                        (c)  The obligation to
repay any Bid Loan shall also, if so requested by the
                                Lender making such Bid Loan, be evidenced by a
promissory note in the form of
                                Exhibit 2.05(c).

                                        SECTION 2.06.  Termination and Reduction
of the Commitments.  (a)  Unless previously terminated, the Commitments and the
L/C Commitments shall terminate on the Maturity Date.

                                                        (b)  The Borrower may,
at any time and from time to time, upon not less than
                                three Business Days' prior notice to the
Administrative Agent, terminate the Aggregate
                                Commitments or permanently reduce the Aggregate
Commitments by an aggregate amount
                                of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided, however, that
                                no such termination or reduction shall be
permitted if, after giving effect thereto and to any
                                prepayment of Loans made on the effective date
thereof, the sum of the Aggregate Committed
                                Credit Exposure plus the aggregate principal
amount of outstanding Bid Loans would exceed
                                the Aggregate Commitments then in effect and,
provided, further, that once reduced in
                                accordance with this Section 2.06, the Aggregate
Commitments may not be increased.  Any
                                reduction of the Aggregate Commitments shall be
applied to each Lender's Commitment in
                                accordance with such Lender's Percentage Share.

160

--------------------------------------------------------------------------------



                                        SECTION 2.07.  Optional Prepayments. 
(a)  Subject to Section 3.10, the Borrower may upon notice to the Administrative
Agent, stating the proposed date and aggregate principal amount of the
prepayment, received by the Administrative Agent not later than 12:00 noon (New
York City time) (i) not less than three Business Days prior to the proposed date
of prepayment, in the case of a prepayment of Eurodollar Loans and (ii) not less
than one Business Day prior to the proposed date of prepayment, in the case of a
prepayment of Reference Rate Loans, prepay ratably among the Lenders, the
outstanding principal amount of any Committed Loans in whole or in part,
together (other than in the case of a prepayment of a Reference Rate Loan prior
to the earlier of the Maturity Date and the date of termination of the
Commitments hereunder) with accrued interest to the date of such prepayment on
the principal amount prepaid.  Each such partial prepayment shall be in an
aggregate principal amount of not less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof; provided, however, that if the aggregate amount
of Eurodollar Loans comprised in the same Borrowing shall be reduced as a result
of any optional prepayment to an amount less than $5,000,000, the Eurodollar
Loans comprised in such Borrowing shall automatically convert into Reference
Rate Loans at the end of the then current Interest Period.  If any notice of
prepayment is given, the principal amount stated therein, together (other than
in the case of a prepayment of a Reference Rate Loan prior to the earlier of the
Maturity Date and the date of termination of the Commitments hereunder) with
accrued interest to the date of prepayment, shall be due and payable on the date
specified in such notice.

                                                        (b)  The Borrower may
not voluntarily prepay any Bid Loan prior to the
                                maturity date thereof.

                                        SECTION 2.08.  Repayment.  (a)  The
Committed Loans.  The outstanding principal amount of all Committed Loans shall
be repaid on the Maturity Date.

                                                        (b)  The Bid Loans. 
Each Bid Loan shall mature, and the principal amount
                                thereof shall be due and payable, on the last
day of the Interest Period applicable thereto;
                                provided, however, that the outstanding
principal amount of all Bid Loans shall be repaid
                                on the Maturity Date.

                                        SECTION 2.09.  Interest.  (a)  Subject
to Section 2.10, each Committed Loan shall bear interest, at the option of the
Borrower (i) with respect to Reference Rate Loans, at a rate per annum equal to
the sum of the Reference Rate plus the applicable margin set forth below or (ii)
with respect to Eurodollar Loans, at a rate per annum equal to the sum of LIBOR
plus the applicable margin set forth below:

161

--------------------------------------------------------------------------------



 

 

Applicable Margin

Debt Rating

Reference Rate Margin

Eurodollar Margin

Level I Status

0.000%

0.625%

Level II Status

0.000%

0.850%

Level III Status

0.300%

1.300%

Level IV Status

0.400%

1.400%

Level V Status

0.750%

1.750%

                                                        (b)  For purposes of
Section 2.09(a), (i) if either Moody's or S&P shall not have in
                                effect a Debt Rating for Index Debt (other than
by reason of the circumstances referred to in the
                                last sentence of this paragraph), then such
rating agency shall be deemed to have established a
                                Debt Rating for Index Debt of Level V Status;
(ii) if either Moody's or S&P shall not have in effect
                                a Debt Rating for Short-Term Index Debt (other
than by reason of the circumstances referred to in
                                the last sentence of this paragraph), then such
rating agency shall be deemed to have established
                                a Debt Rating for Short-Term Index Debt of Level
III Status, provided that if Level IV Status or
                                Level V Status shall exist, the applicable
margin shall be based on Level IV Status or Level V Status,
                                as applicable; (iii) if the Debt Ratings for
Index Debt established or deemed to have been established
                                by Moody's and S&P shall fall within different
Levels, the applicable margin shall be based on the
                                lower of the two Debt Ratings unless one of the
two Debt Ratings is of Level I Status, in which case
                                the applicable margin shall be determined by
reference to Level I Status; and (iv) if the Debt Ratings
                                established or deemed to have been established
by Moody's and S&P shall be changed (other than
                                as a result of a change in the rating system of
Moody's or S&P), such change shall be effective as of
                                the date on which it is first publicly announced
by S&P or Moody's.  Any change in the applicable
                                margin due to a change in the applicable Debt
Rating shall be effective on the effective date of such
                                change in the Debt Rating and shall apply to all
Committed Loans that are outstanding at any time
                                during the period commencing on the effective
date of such change in the Debt Rating and ending
                                on the date immediately preceding the effective
date of the next such change in the Debt Rating
                                which results in a change in the applicable
margin.  If the rating system of Moody's or S&P shall
                                change, or if either such rating agency shall
cease to be in the business of rating corporate debt
                                obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this Section and
                                the relevant definitions to reflect such changed
rating system or the unavailability of ratings from
                                such rating agency and, pending the
effectiveness of any such amendment, the applicable margin
                                shall be determined by reference to the Debt
Rating most recently in effect prior to such change
                                or cessation.

                                                        (c)  Accrued and unpaid
interest in respect of each Committed Loan shall be paid on
                                each Interest Payment Date, on the earlier of
the Maturity Date and the date of termination of the
                                Commitments hereunder, on the date of any
prepayment or repayment (other than a prepayment
                                or repayment of Reference Rate Loans) of
Committed Loans.

162

--------------------------------------------------------------------------------



                                                           (d)  The Borrower
shall pay to each Lender which had made a Bid Loan interest
                                on the unpaid principal amount of such Bid Loan
from the date when made until paid in full, on
                                each Interest Payment Date and on the earlier of
the Maturity Date and the date of termination
                                of the Commitments hereunder, at a rate per
annum equal to LIBOR plus (or minus) the LIBOR
                                Bid Margin, or the Absolute Rate, as the case
may be, as specified by such Lender in its Competitive
                                Bid pursuant to Section 2.04(b)(ii).

                                        SECTION 2.10.  Default Interest. 
Notwithstanding the provisions of Section 2.09, if any principal of or interest
on any Loan, any fee, or any payment required to be made by the Borrower under
this Agreement in respect of any Letter of Credit (including payments in respect
of reimbursements of disbursements, interest thereon and obligations to provide
cash collateral) or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus
the  rate otherwise applicable to such Loan as provided in Section 2.09 or (ii)
in the case of any other amount, 2% plus the rate applicable to Reference Rate
Loans as provided in paragraph (a)(i) of Section 2.09.

                                        SECTION 2.11.  Continuation and
Conversion Elections for Committed Borrowings.  (a)  The Borrower may upon
irrevocable written notice to the Administrative Agent in accordance with
paragraph (b) below:

                                        (i)  elect to convert, on any Business
Day, any Reference Rate Loans (or any part thereof
                                in an aggregate amount not less than $5,000,000
or an integral multiple of $1,000,000 in excess
                                thereof) into Eurodollar Loans;

                                        (ii)  elect to convert, on any Business
Day, any Eurodollar Loans (or any part thereof in
                                an aggregate amount not less than $5,000,000 or
an integral multiple of $1,000,000 in excess
                                thereof) into Reference Rate Loans; or

                                        (iii)  elect to continue, on the
expiration date of any Interest Period, any Eurodollar Loans
                                maturing on such Interest Payment Date;

provided, however, that if on the expiration date of any Interest Period the
aggregate amount of outstanding Eurodollar Loans comprised in the same Committed
Borrowing shall have been reduced as a result of the conversion of part thereof
to an amount less than $5,000,000, the remaining Eurodollar Loans comprised in
such Borrowing shall automatically convert into Reference Rate Loans on such
date and on and after such date the right of the Borrower to continue such Loans
as Eurodollar Loans shall terminate.

                                                        (b)  The Borrower shall
deliver a notice of conversion or continuation (a "Notice
                                of Conversion/Continuation"), in substantially
the form of Exhibit 2.11, to the Administrative
                                Agent not later than 12:00 noon (New York City
time) (i) three Business Days prior to the
                                proposed date of conversion or continuation, if
the Committed Loans or any portion thereof are
                                to be converted into or continued as Eurodollar
Loans; and (ii) one Business Day prior to the
                                proposed date of conversion, if the Committed
Loans or any portion thereof are to be converted
                                into Reference Rate Loans.

163

--------------------------------------------------------------------------------




 

Each such Notice of Conversion/Continuation shall be by facsimile confirmed
immediately by telephone specifying therein:

                                        (i)  the proposed date of conversion or
continuation;

                                        (ii)  the aggregate amount of Committed
Loans to be converted or continued;

                                        (iii)  the nature of the proposed
conversion or continuation; and

                                        (iv)  the duration of the requested
Interest Period.

                                                        (c)  If, upon the
expiration of any Interest Period applicable to Eurodollar Loans,
                                the Borrower shall have failed to select a new
Interest Period to be applicable to such Eurodollar
                                Loans, or if an Event of Default shall then have
occurred and be continuing, the Borrower shall
                                be deemed to have elected to convert such
Eurodollar Loans into Reference Rate Loans effective
                                as of the expiration date of such current
Interest Period.

                                                        (d)  Upon receipt of a
Notice of Conversion/Continuation, the Administrative
                                Agent shall promptly notify each Lender thereof
or, if no timely notice is provided, the
                                Administrative Agent shall promptly notify each
Lender of the details of any automatic
                                conversion.  All conversions and continuations
shall be made pro rata among the Lenders
                                based on the respective outstanding principal
amounts of the Loans with respect to which
                                such notice was given held by each Lender.

                                                        (e)  After giving effect
to any conversion or continuation of any Committed
                                Loans, there shall not be more than twelve
different Interest Periods in effect in respect of
                                all Committed Loans together.

                                        SECTION 2.12.  Letters of Credit.  (a) 
General. The Borrower may request the issuance of a Letter of Credit for its own
account, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time while the Commitments
remain in effect.  This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit that is inconsistent with
the terms and conditions of this Agreement.

                                                        (b)  Notice of Issuance;
Certain Conditions.  In order to request the issuance of
                                a Letter of Credit, the Borrower shall hand
deliver, fax, telecopy or transmit via electronic means
                                (in a form acceptable to the Issuing Bank) to an
Issuing Bank and the Administrative Agent
                                (reasonably in advance of the requested date of
issuance) a notice requesting the issuance of
                                a Letter of Credit and setting forth the date of
issuance, the date on which such Letter of Credit
                                is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the
                                name and address of the beneficiary thereof and
such other information as shall be necessary to
                                prepare such Letter of Credit.  A Letter of
Credit shall be issued only if, and upon issuance of
                                each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving
                                effect to such issuance (i) the sum of (x) the
aggregate principal amount of all outstanding Bid
                                Loans made by all Lenders plus (y) the Aggregate
Committed Credit Exposure shall not exceed
                                the Aggregate Commitments and (ii) the portion
of L/C Exposure attributable to Letters of Credit
                                of the Issuing Bank requested to issue such
Letter of Credit shall not exceed the L/C Commitment
                                of such Issuing Bank.

164

--------------------------------------------------------------------------------




 

                                                        (c)  Expiration Date. 
Each Letter of Credit shall expire at the close of business
                                on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit
                                (or, in the case of any renewal or extension
thereof, one year after such renewal or extension)
                                and (ii) the date that is five Business Days
prior to the Maturity Date, unless such Letter of
                                Credit expires by its terms on an earlier date. 
It is understood that a Letter of Credit may
                                provide for successive one year renewal periods
that are subject to the applicable Issuing
                                Bank's consent.

                                                        (d)  Participations. By
the issuance of a Letter of Credit and without any
                                further action on the part of the applicable
Issuing Bank or the Lenders, the applicable
                                Issuing Bank hereby grants to each Lender, and
each such Lender hereby acquires from
                                the applicable Issuing Bank, a participation in
such Letter of Credit equal to such Lender's
                                Percentage Share of the aggregate amount
available to be drawn under such Letter of Credit,
                                effective upon the issuance of such Letter of
Credit.  In consideration and in furtherance of
                                the foregoing, each Lender hereby irrevocably,
absolutely and unconditionally agrees to pay
                                to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender's
                                Percentage Share of each L/C Disbursement made
by each Issuing Bank and not reimbursed
                                by the Borrower forthwith on the date due as
provided in Section 2.02(e).  Each Lender
                                acknowledges and agrees that its obligation to
acquire participations pursuant to this
                                paragraph in respect of Letters of Credit is
irrevocable, absolute and unconditional and shall
                                not be affected by any circumstance whatsoever,
including the occurrence and continuance
                                of a Default or an Event of Default or the
termination of the Commitments, and that each
                                such payment shall be made without any offset,
abatement, withholding or reduction 
                                whatsoever.

                                                        (e)  Reimbursement. If
an Issuing Bank shall make any L/C Disbursement in respect
                                of a Letter of Credit, the Borrower shall pay to
the Administrative Agent an amount equal to such
                                L/C Disbursement not later than two hours after
the Borrower shall have received notice from the
                                Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such
                                notice later than 10:00 a.m., New York City
time, on any Business Day, not later than 10:00 a.m.,
                                New York City time, on the immediately following
Business Day; provided that the Borrower
                                may, subject to the conditions to borrowing set 
forth in Section 5.02, request in accordance with
                                Section 2.02 that such reimbursement obligation
be financed with Reference Rate Loans in an
                                equivalent amount and, to the extent so
financed, the Borrower shall have complied with its
                                obligation under this paragraph (e) to make such
payment.

165

--------------------------------------------------------------------------------




 

                                                        (f)  Obligations
Absolute. The Borrower's obligations to reimburse L/C
                                Disbursements as provided in paragraph (e) above
shall be absolute, unconditional and
                                irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement,
                                under any and all circumstances whatsoever, and
irrespective of:

                                        (i)  any lack of validity or
enforceability of any Letter of Credit or any Loan Document, or
                                any term or provision therein;

                                        (ii)  any amendment or waiver of or any
consent to departure from all or any of the
                                provisions of any Letter of Credit or any Loan
Document;

                                        (iii)  the existence of any claim,
setoff, defense or other right that the Borrower, any other
                                party guaranteeing, or otherwise obligated with,
the Borrower, any Subsidiary or other Affiliate
                                thereof or any other person may at any time have
against the beneficiary under any Letter of
                                Credit, any Issuing Bank, the Administrative
Agent or any Lender or any other person, whether
                                in connection with this Agreement, any other
Loan Document or any other related or unrelated
                                agreement or transaction;

                                        (iv)  any draft or other document
presented under a Letter of Credit proving to be forged,
                                fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or
                                inaccurate in any respect;

                                        (v)  payment by any Issuing Bank under a
Letter of Credit against presentation of a draft
                                or other document that does not comply with the
terms of such Letter of Credit; and

                                        (vi)  any other act, or omission to act,
or delay of any kind of any Issuing Bank, the Lenders,
                                the Administrative Agent or any other person or
any other event or circumstance whatsoever,
                                whether or not similar to any of the foregoing,
that might, but for the provisions of this Section,
                                constitute a legal or equitable discharge of the
Borrower's obligations hereunder.

                                        Without limiting the generality of the
foregoing, it is expressly understood and agreed that the absolute and
unconditional obligation of the Borrower hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or willful misconduct
of the Issuing Banks.  However, the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as

166

--------------------------------------------------------------------------------



finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.  The parties hereto expressly agree
that (i) an Issuing Bank's exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under a Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to the
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in substantial compliance with the terms of the Letter of
Credit, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged, fraudulent or invalid or
any statement therein proves to be inaccurate or untrue in any respect
whatsoever and (ii) any noncompliance in any immaterial respect of the documents
presented under the Letter of Credit with the terms thereof shall, in each case,
be deemed not to constitute willful misconduct or gross negligence of the
applicable Issuing Bank.

                                                        (g)  Disbursement
Procedures. The applicable Issuing Bank shall, promptly
                                following its receipt thereof, examine all
documents purporting to represent a demand for
                                payment under a Letter of Credit.  The Issuing
Bank shall as promptly as possible give
                                telephonic notification, confirmed by telecopy,
to the Administrative Agent and the Borrower
                                of such demand for payment and whether the
Issuing Bank has made or will make an L/C
                                Disbursement thereunder; provided that any
failure to give or delay in giving such notice
                                shall not relieve the Borrower of its obligation
to reimburse the Issuing Bank and the Lenders
                                with respect to any such L/C Disbursement.  The
Administrative Agent shall promptly give
                                each Lender notice thereof.

                                                        (h)  Interim Interest.
If an Issuing Bank shall make any L/C Disbursement in
                                respect of a Letter of Credit, then, unless the
Borrower shall reimburse such L/C Disbursement
                                in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing
                                Bank, for each day from and including the date
of such L/C Disbursement, to but excluding the
                                earlier of the date of payment by the Borrower
or the date on which interest shall commence to
                                accrue thereon as provided in Section 2.02(e),
at the rate per annum that would apply to such
                                amount if such amount were a Reference Rate
Loan.

167

--------------------------------------------------------------------------------



                                                        (i)  Resignation or
Removal of an Issuing Bank.  An Issuing Bank may resign at
                                any time by giving 90 days' prior written notice
to the Administrative Agent, the Lenders and
                                the Borrower, and may be removed at any time by
the Borrower by notice to such Issuing Bank,
                                the Administrative Agent and the Lenders. Upon
the resignation or  removal of an Issuing Bank
                                hereunder, such Issuing Bank shall be discharged
from its obligations to issue additional Letters
                                of Credit hereunder.  At the time such
resignation or removal shall become effective, the
                                Borrower shall pay all fees accrued for the
account of the Issuing Bank under Section 
                                2.05(c)(ii) and not yet paid.  After the
resignation or removal of an Issuing Bank hereunder, such
                                Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations
                                of an Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters
                                of Credit issued by it prior to such resignation
or removal, but shall not be required to issue
                                additional Letters of Credit.

                                                        (j)  Designation of
Additional Issuing Banks.  From time to time, the Borrower
                                may by notice to the Administrative Agent and
the Lenders designate one or more Lenders
                                as additional Issuing Banks.  The acceptance by
a Lender of any appointment as an Issuing
                                Bank hereunder shall be evidenced by an
agreement (an "Issuing Bank Agreement"), which
                                shall be in a form satisfactory to the Borrower
and the Administrative Agent, shall set forth
                                the L/C Commitment and Issuing Bank Fees of such
Lender and shall be executed by such
                                Lender, the Borrower and the Administrative
Agent and, from and after the effective date
                                of such agreement, (i) such Lender shall have
all the rights and obligations of an Issuing Bank
                                under this Agreement and the other Loan
Documents and (ii) references herein and in the other
                                Loan Documents to the term "Issuing Bank" shall
be deemed to include such Lender in its
                                capacity as an Issuing Bank.

                                                        (k)  Cash
Collateralization. If any Event of Default shall occur and be continuing,
                                the Borrower shall, on the Business Day it
receives notice from the Administrative Agent or the
                                Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders holding
                                participations in outstanding Letters of Credit
representing greater than 50% of the aggregate
                                undrawn amount of all outstanding Letters of
Credit) thereof and of the amount to be deposited,
                                deposit in an account with the Administrative
Agent, for the benefit of the Lenders, an amount
                                in cash equal to the L/C Exposure as of such
date.  Such deposit shall be held by the Administrative
                                Agent as collateral for the payment and
performance of the Obligations.  The Administrative Agent
                                shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such
                                account.  Other than any interest earned on the
investment of such deposits in Permitted
                                Investments, which investments shall be made at
the option and sole discretion of the
                                Administrative Agent, such deposits shall not
bear interest.  Interest or profits, if any, on such
                                investments shall accumulate in such account. 
Moneys in such account shall (i) automatically be
                                applied by the Administrative Agent to reimburse
the Issuing Banks for L/C Disbursements for
                                which they have not been reimbursed, (ii) be
held for the satisfaction of the reimbursement
                                obligations of the Borrower for the L/C Exposure
at such time and (iii) if the maturity of the Loans
                                has been accelerated (but subject to the consent
of Lenders holding participations in outstanding
                                Letters of Credit representing greater than 50%
of the aggregate undrawn amount of all outstanding
                                Letters of Credit), be applied to satisfy the
Obligations.  If the Borrower is required to provide an
                                amount of cash collateral hereunder as a result
of the occurrence of an Event of Default, such
                                amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three
                                Business Days after all Events of Default have
been cured or waived.

 

168

--------------------------------------------------------------------------------




 

                                                        (l)  Reporting
Requirements of Issuing Bank.  Within two Business Days following
                                the last day of each calendar month, each
Issuing Bank shall deliver to the Administrative Agent
                                a report detailing all activity during the
preceding calendar month with respect to any Letters of
                                Credit issued by such Issuing Bank, including
the face amount, the account party, the beneficiary
                                and the expiration date of each such Letter of
Credit and any other information with respect thereto
                                as may be requested by the Administrative Agent.

                                                        (m)  Amendments
Affecting Letters of Credit and Issuing Banks.  No amendment,
                                waiver or consent shall:  (i) increase the L/C
Commitment of any Issuing Bank or subject any
                                Issuing Bank to any additional monetary
obligation without the written consent of such Issuing
                                Bank; (ii) reduce the amount of, or interest on,
any L/C Disbursement without the written consent
                                of each Lender; (iii) extend the required date
of reimbursement of any L/C Disbursement without the
                                written consent of each Lender; (iv) change the
percentage of the aggregate L/C Exposures which
                                shall be required for the Lenders or any of them
to take any action hereunder without the written
                                consent of each Lender; or (v) amend this
paragraph (m) without the written consent of each Lender
                                and each Issuing Bank.

ARTICLE III

Fees; Payments; Taxes; Changes in Circumstances

                                        SECTION 3.01.  Fees.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
facility fee equal to the percentage per annum set forth below times such
Lender's Commitment (regardless of utilization) or, after the Maturity Date,
times the aggregate daily outstanding amount of such Lender's Loans:

Debt Rating

Facility Fee

Level I Status

0.125%

Level II Status

0.150%

Level III Status

0.200%

Level IV Status

0.350%

Level V Status

0.500%

169

--------------------------------------------------------------------------------



                                        (i)  For purposes of this Section
3.01(a), (i) if either Moody's or S&P shall not have in effect
                                a Debt Rating for Index Debt (other than by
reason of the circumstances referred to in the last
                                sentence of this paragraph), then such rating
agency shall be deemed to have established a Debt
                                Rating for Index Debt of Level V Status; (ii) if
either Moody's or S&P shall not have in effect a
                                Debt Rating for Short-Term Index Debt (other
than by reason of the circumstances referred to in
                                the last sentence of this paragraph), then such
rating agency shall be deemed to have established
                                a Debt Rating for Short-Term Index Debt of Level
III Status, provided that if Level IV Status or Level
                                V Status shall exist, the applicable margin
shall be based on Level IV Status or Level V Status, as
                                applicable; (iii) if the Debt Ratings for Index
Debt established or deemed to have been established by
                                Moody's and S&P shall fall within different
Levels, the facility fee shall be based on the lower of the
                                two Debt Ratings unless one of the two Debt
Ratings is of Level I Status, in which case the facility
                                fee shall be determined by reference to Level I
Status; and (iv) if the Debt Ratings established or
                                deemed to have been established by Moody's and
S&P shall be changed (other than as a result
                                of a change in the rating system of Moody's or
S&P), such change shall be effective as of the date
                                on which it is first publicly announced by S&P
or Moody's.  Any change in the facility fee due to a
                                change in the applicable Debt Rating shall be
effective on the effective date of such change in the
                                Debt Rating.  If the rating system of Moody's or
S&P shall change, or if either such rating agency
                                shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders
                                shall negotiate in good faith to amend this
Section and the relevant definitions to reflect such changed
                                rating system or the unavailability of ratings
from such rating agency and, pending the effectiveness of
                                any such amendment, the facility fee shall be
determined by reference to the Debt Rating most recently
                                in effect prior to such change or cessation.

                                        (ii)  The facility fee shall accrue from
the Effective Date to the Maturity Date and shall be
                                due and payable quarterly in arrears on the last
Business Day of each calendar quarter commencing
                                in the calendar quarter ending on September 30,
2001 and on the Maturity Date, provided that if
                                there shall be any Committed Credit Exposures
after the Maturity Date, then the facility fee shall
                                continue to accrue on the daily outstanding
amount of such Committed Credit Exposures from and
                                including the Maturity Date to but excluding the
date on which there cease to be any Committed
                                Credit Exposures, and such facility fee shall be
payable on demand.

                                                        (b)  The Borrower agrees
to pay to the Administrative Agent, for the Administrative
                                Agent's own account, fees in the amounts and at
the times set forth in the Administrative
                                Agent's Fee Letter.

170

--------------------------------------------------------------------------------



                                                        (c)  The Borrower agrees
to pay (i) to each Lender, through the Administrative
                                Agent, on the last business day of March, June,
September and December of each year and
                                on the date on which the Commitment of such
Lender shall be terminated as provided herein,
                                a fee (an "L/C Participation Fee") calculated on
such Lender's Percentage Share of the
                                average daily aggregate L/C Exposure (excluding
the portion thereof attributable to
                                unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing
                                with the date hereof or ending with the Maturity
Date or the date on which all Letters of Credit
                                have been canceled or have expired and the
Commitments of all Lenders shall have been
                                terminated) at a rate equal to the applicable
margin from time to time used to determine the
                                interest rate on Borrowings comprised of
Eurodollar Loans pursuant to Section 2.09, and
                                (ii) to each Issuing Bank with respect to each
Letter of Credit issued by such Issuing Bank,
                                on the last business day of March, June,
September and December of each year and on the
                                date on which the Commitments shall have
terminated and there shall not remain outstanding
                                any Letter of Credit of such Issuing Bank, (A) a
fronting fee equal to 0.125% per annum on
                                the average daily undrawn amount of such Letters
of Credit during the preceding quarter
                                (or shorter period commencing with the date
hereof or ending with the Maturity Date or the
                                date on which all such Letters of Credit have
been canceled or have expired and the
                                Commitments of all Lenders shall have been
terminated) and (B) the standard issuance,
                                drawing and amendment fees specified from time
to time by such Issuing Bank (the "Issuing
                                Bank Fees").  All L/C Participation Fees and
Issuing Bank Fees shall be computed on the
                                basis of the actual number of days elapsed in a
year of 360 days.

                                        All fees shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that the Issuing Bank Fees shall
be paid directly to the applicable Issuing Banks.  Once paid, none of the fees
shall be refundable under any circumstances; provided, however, that the
foregoing shall in no event constitute a waiver of or otherwise affect any
claims the Borrower may have against any other party to this Agreement.

                                        SECTION 3.02.  Computation of Fees and
Interest.  (a)  All computations of interest payable in respect of Reference
Rate Loans shall be made on the basis of a year of 365 days or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest under this Agreement shall be made on the basis of a year of 360 days
and actual days elapsed.  Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.

                                                        (b)  Each determination
of an interest rate by the Administrative Agent pursuant
                                to any provision of this Agreement shall be
conclusive and binding on the Borrower and the
                                Lenders in the absence of manifest error.

                                        SECTION 3.03.  Payments by the
Borrower.  (a)  All payments (including prepayments and payments of principal of
or interest on any Borrowing or any reimbursement of L/C Disbursement or any
fees or other amounts) to be made by the Borrower hereunder shall be made
without set‑off or counterclaim and shall, except as expressly provided herein,
be made to the Administrative Agent for the ratable account of the Lenders or
for the accounts of the applicable Issuing Banks at the Administrative Agent's
Payment Office, in dollars and in immediately available funds, not later than
12:00 noon New York City time on the date specified herein; provided, however,
that unless otherwise specified herein, (i) each payment in respect of a Bid
Loan shall be made directly to the relevant Lender to the Lending Office of such
Lender and (ii) Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks.  The Administrative Agent will promptly after receiving any
payment of principal, interest, fees and other amounts from the Borrower, in the
case of payments for the accounts of the Lenders, distribute to each Lender its
Percentage Share (or other applicable share as expressly provided herein) of
such payment for the account of its respective Lending Office and, in the case
of each other payment received by it for the account of any other Person,
distribute such payment to the appropriate recipient.  Any payment which is
received by the Administrative Agent after 12:00 noon (New York City time) shall
be deemed to have been received on the immediately succeeding Business Day.

171

--------------------------------------------------------------------------------



                                                        (b)  Whenever any
payment of a Committed Loan (and unless otherwise stated in
                                the relevant Competitive Bid Request, a Bid
Loan) shall be stated to be due on a day other than
                                a Business Day, such payment shall be made on
the next succeeding Business Day, and such
                                extension of time shall in such case be included
in the computation of interest and fees, as the case
                                may be; provided, however, that if such
extension would cause any payment of principal of or interest
                                on Eurodollar Loans to be made in the next
calendar month, such payment shall be made on the
                                immediately preceding Business Day.

                                                        (c)  Unless the
Administrative Agent shall have received notice from the Borrower
                                prior to the date on which any payment is due to
the Lenders hereunder that the Borrower will not
                                make such payment in full, the Administrative
Agent may assume that the Borrower has made such
                                payment in full to the Administrative Agent on
such date and the Administrative Agent may (but
                                shall not be so required), in reliance upon such
assumption, cause to be distributed to each Lender
                                on such due date an amount equal to the amount
then due such Lender.  If and to the extent the
                                Borrower shall not have so made such payment in
full to the Administrative Agent, each Lender
                                shall repay to the Administrative Agent, on
demand, the excess of the amount distributed to such
                                Lender over the amount, if any, paid by the
Borrower, together with interest thereon at the greater
                                of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with
                                banking industry rules on interbank
compensation, for each day from the date such amount is
                                distributed to such Lender to the date such
Lender repays such amount to the Administrative Agent.

                                        SECTION 3.04.  Payments by the Lenders
to the Administrative Agent.  (a)  Unless the Administrative Agent shall have
received notice from a Lender on the Effective Date, or, with respect to each
Committed Borrowing after the Effective Date, at least one Business Day prior to
the date of such Borrowing that such Lender will not make available to the
Administrative Agent for the account of the Borrower the amount of such Lender's
Percentage Share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on the
date of such Borrowing and the Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If and to the extent such Lender shall not
have so made such full amount available to the Administrative Agent and the
Administrative Agent in such circumstances makes available to the Borrower such
amount, such Lender shall, within two Business Days following the date of such
Borrowing, make such amount available to the Administrative Agent, together with
interest at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for and determined as of each day during such period.  If such
amount is so made available, such payment to the Administrative Agent shall
constitute such Lender's Committed Loan on the date of the Borrowing for all
purposes of this Agreement.  If such amount is not made available to the
Administrative Agent within two Business Days following the date of such
Borrowing, the Administrative Agent shall notify the Borrower of such failure to
fund and, on the third Business Day following the date of such Borrowing, the
Borrower shall pay such amount to the Administrative Agent for the
Administrative Agent's account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Loans comprising such Borrowing. 
Nothing contained in this Section 3.04(a) shall relieve any Lender which has
failed to make available its Percentage Share of any Committed Borrowing
hereunder from its obligation to do so in accordance with the terms hereof.

172

--------------------------------------------------------------------------------



                                                        (b)  The failure of any
Lender to make any Committed Loan on the date of any
                                Committed Borrowing shall not relieve any other
Lender of its obligation hereunder to make
                                a Loan on the date of such Borrowing pursuant to
the provisions contained herein, but no
                                Lender shall be responsible for the failure of
any other Lender to make the Loan to be made
                                by such other Lender on the date of any
Committed Borrowing.

                                        SECTION 3.05.  Taxes.  (a)  Subject to
Section 3.05(g), any and all payments by or on account of any obligation of the
Borrower to each Lender, each Issuing Bank or the Administrative Agent under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender, each Issuing Bank and
the Administrative Agent, such taxes (including income taxes, franchise taxes or
branch profit taxes) as are imposed on or measured by such Lender's, Issuing
Bank's or the Administrative Agent's, as the case may be, net income by the
jurisdiction under the laws of which such Lender, Issuing Bank or the
Administrative Agent, as the case may be, is organized or maintains a Lending
Office or any political subdivision thereof (all such non‑excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as "Taxes").

                                                        (b)  In addition, the
Borrower shall pay any present or future stamp or
                                documentary taxes, intangible taxes, mortgage
recording taxes or any other sales, excise
                                or property taxes, charges or similar levies
which arise from any payment made hereunder
                                or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement
                                or any other Loan Document (hereinafter referred
to as "Other Taxes").

173


                                                       

--------------------------------------------------------------------------------



                                                        (c)  Subject to Section
3.05(g), the Borrower shall indemnify and hold harmless each
                                Lender, Issuing Bank and the Administrative
Agent for the full amount of Taxes or Other Taxes
                                (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this
                                Section 3.05) paid by such Lender, Issuing Bank
or the Administrative Agent, as the case may be,
                                and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or
                                with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. 
                                Payment under this indemnification shall be made
within 30 days from the date such Lender, Issuing
                                Bank or the Administrative Agent, as the case
may be, makes written demand therefor.

                                                        (d)  If the Borrower
shall be required by law to deduct or withhold any Taxes or
                                Other Taxes from or in respect of any sum
payable hereunder to any Lender, Issuing Bank or
                                the Administrative Agent, then, subject to
Section 3.05(g),

                                        (i)  the sum payable shall be increased
as may be necessary so that after making all required
                                deductions (including deductions applicable to
additional sums payable under this Section 3.05)
                                such Lender, Issuing Bank or the Administrative
Agent, as the case may be, receives an amount
                                equal to the sum it would have received had no
such deductions been made;

                                        (ii)  the Borrower shall make such
deductions; and

                                        (iii)  the Borrower shall pay the full
amount deducted to the relevant taxation authority or other
                                authority in accordance with applicable law.

                                                        (e)  Within 30 days
after the date of any payment by the Borrower of Taxes or Other
                                Taxes, the Borrower shall furnish to the
Administrative Agent the original or a certified copy of a
                                receipt evidencing such payment, or other
evidence of such payment satisfactory to the
                                Administrative Agent.

                                                        (f)  Each Lender and
each Issuing Bank which is a foreign Person (i.e., a Person other
                                than a United States Person for United States
Federal income tax purposes) hereby agrees that:

                                        (i)  it shall no later than on the
Effective Date (or, in the case of a Lender or Issuing Bank
                                which becomes a party hereto pursuant to Section
10.08 after the Effective Date, the date upon
                                which such Lender or Issuing Bank becomes a
party hereto) deliver to the Administrative Agent
                                (two originals) and to the Borrower (one
original):

                                                (A)  if any Lending Office is
located in the United States of America, accurate and
                                        complete signed copies of IRS Form
W-8ECI or any successor thereto ("Form W-8ECI"),
                                       
and/or                                               

174

--------------------------------------------------------------------------------



                                                (B)  if any Lending Office is
located outside the United States of America, accurate
                                        and complete signed copies of IRS Form
W-8BEN or any successor thereto
                                        ("Form W-8BEN"),

in each case indicating, where eligible, that such Lender or Issuing Bank is on
the date of delivery thereof entitled to receive payments of principal, interest
and fees for the account of such Lending Office or Lending Offices under this
Agreement free from withholding of United States Federal income tax;

                                        (ii)  if at any time such Lender or
Issuing Bank changes its Lending Office or Lending
                                Offices or selects an additional Lending Office
it shall, at the same time, but only to the extent
                                the forms previously delivered by it hereunder
are no longer effective, deliver to the Administrative
                                Agent (two originals) and to the Borrower (one
original), in replacement for the forms previously
                                delivered by it hereunder:

                                                (A)  if such changed or
additional Lending Office is located in the United States of
                                        America, accurate and complete signed
originals of Form W-8ECI; or

                                                                (B)  otherwise,
accurate and complete signed originals of Form W-8BEN,

in each case indicating, where eligible, that such Lender or Issuing Bank is on
the date of delivery thereof entitled to receive payments of principal, interest
and fees for the account of such changed or additional Lending Office under this
Agreement free from withholding of United States Federal income tax;

                                        (iii)  it shall, upon the expiration of
the most recent Form W-8ECI or Form W‑8BEN
                                previously delivered by such Lender or Issuing
Bank or upon such Form becoming
                                inaccurate, incomplete or obsolete in any
respect (in each case, other than as a result
                                of any event mentioned in clause (ii) above),
deliver to the Administrative Agent (two
                                originals) and to the Borrower (one original)
accurate and complete signed copies of
                                Form W-8ECI or Form W-8BEN in replacement for
the forms previously delivered by
                                such Lender or Issuing Bank;

                                        (iv)  it shall, promptly upon the
request of the Administrative Agent or the Borrower,
                                deliver to the Administrative Agent and the
Borrower, such other forms or similar
                                documentation as may be required from time to
time by any applicable law, treaty, rule or
                                regulation in order to establish such Lender's
or Issuing Bank's tax status for withholding
                                purposes;

                                        (v)  if such Lender or Issuing Bank
claims exemption from withholding tax under a United
                                States tax treaty by providing a Form W-8BEN and
such Lender or Issuing Bank sells or grants
                                a participation of all or part of its rights
under this Agreement, it shall notify the Administrative
                                Agent of the percentage amount in which it is no
longer the beneficial owner under this Agreement.
                                To the extent of this percentage amount, the
Administrative Agent shall treat such Lender's or
                                Issuing Bank's Form W-8BEN as no longer in
compliance with this Section 3.05(f).  In the event a
                                Lender or Issuing Bank claiming exemption from
United States withholding tax by filing Form
                                W-8ECI with the Administrative Agent, sells or
grants a participation in its rights under this
                                Agreement, such Lender or Issuing Bank agrees to
undertake sole responsibility for complying
                                with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code; and

175

--------------------------------------------------------------------------------



                                        (vi)  if the IRS or any authority of the
United States of America or other jurisdiction asserts
                                a claim that the Administrative Agent or the
Borrower did not properly withhold tax from amounts
                                paid to or for the account of any Lender (but
only to the extent such claim arises because the
                                appropriate form was not delivered, was not
properly executed, because such Lender failed to
                                notify the Administrative Agent of a change in
circumstances which rendered the exemption from
                                withholding tax ineffective or because of such
Lender's sale of a participating interest in a Loan),
                                such Lender shall indemnify the Administrative
Agent and/or the Borrower, as applicable, fully for
                                all amounts paid, directly or indirectly, by the
Administrative Agent and/or the Borrower, as tax or
                                otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on
                                the amounts payable to the Administrative Agent
or the Borrower under this Section 3.05(f),
                                together with all costs, expenses and attorneys'
fees (including the allocated cost of in-house
                                counsel).

Without limiting or restricting any Lender's or any Issuing Bank's right to
increased amounts under Section 3.05(d) from the Borrower subject to
satisfaction of such Lender's or Issuing Bank's obligations under the provisions
of this Section 3.05(f), if such Lender or Issuing Bank is entitled to a
reduction in the applicable withholding tax, the Administrative Agent may
withhold from any interest payment to such Lender or Issuing Bank an amount
equivalent to the applicable withholding tax after taking into account such
reduction.  If the forms or other documentation required by clause (i) above are
not delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to the Lender or Issuing Bank not providing
such forms or other documentation, an amount equivalent to the applicable
withholding tax.  In addition, the Administrative Agent may also withhold
against periodic payments other than interest payments to the extent United
States withholding tax is not eliminated by obtaining Form W-8ECI or Form
W-8BEN.

                                                        (g)  The Borrower shall
not be required to pay any additional amounts in respect of
                                United States Federal income tax pursuant to
Section 3.05(d) to any Lender or Issuing Bank that is
                                a foreign Person for the account of any Lending
Office of such Lender or Issuing Bank:

                                        (i)  if the obligation to pay such
additional amounts would not have arisen but for a failure
                                by such Lender or Issuing Bank to comply with
its obligations under Section 3.05(f) in respect
                                of such Lending Office;

176

--------------------------------------------------------------------------------



                                        (ii)  if such Lender or Issuing Bank
shall have delivered to the Administrative Agent and the
                                Borrower a Form W-8ECI in respect of such
Lending Office pursuant to Sections 3.05(f)(i)(A),
                                3.05(f)(ii)(A) or 3.05(f)(iii) and such Lender
or Issuing Bank shall not at any time be entitled to
                                exemption from deduction or withholding of
United States Federal income tax in respect of payments
                                by the Borrower hereunder for the account of
such Lending Office for any reason other than a change
                                in United States law or regulations or in the
official interpretation of such law or regulations by any
                                Governmental Authority charged with the
interpretation or administration thereof (whether or not
                                having the force of law) after the date of
delivery of such Form W-8ECI; or

                                        (iii)  if such Lender or Issuing Bank
shall have delivered to the Administrative Agent and the
                                Borrower a Form W-8BEN in respect of such
Lending Office pursuant to Sections 3.05(f)(i)(B),
                                3.05(f)(ii)(B) or 3.05(f)(iii) and such Lender
or Issuing Bank shall not at any time be entitled to
                                exemption from deduction or withholding of
United States Federal income tax in respect of
                                payments by the Borrower hereunder for the
account of such Lending Office for any reason
                                other than a change in United States law or
regulations or any applicable tax treaty or
                                regulations or in the official interpretation of
any such law, treaty or regulations by any
                                Governmental Authority charged with the
interpretation or administration thereof (whether
                                or not having the force of law) after the date
of delivery of such Form W-8BEN.

                                                        (h)  Any and all present
or future Taxes, Other Taxes and related liabilities (including
                                penalties, interest, additions to tax and
expenses) which are not paid by the Borrower pursuant to
                                and as required by this Section 3.05 shall be
paid by the Lender which received the principal, interest
                                or fees in respect of which such Taxes, Other
Taxes or related liabilities are payable.  Any and all
                                present or future Taxes or Other Taxes which are
required by law to be deducted or withheld from
                                or in respect of any sum payable hereunder to
any Lender or any Issuing Bank and which are not paid
                                by the Borrower pursuant to and as required by
this Section 3.05 will be deducted or withheld by the
                                Administrative Agent without any increase in the
sum payable as provided in Section 3.05(d).  Each
                                Lender agrees to indemnify the Administrative
Agent and each Issuing Bank and hold the
                                Administrative Agent and each Issuing Bank
harmless for the full amount of any and all present or
                                future Taxes, Other Taxes and related
liabilities (including penalties, interest, additions to tax and
                                expenses, and any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable to the
                                Administrative Agent under this Section 3.05(h))
which are imposed on or with respect to L/C
                                Disbursements (or the reimbursement thereof),
principal, interest or fees payable to such Lender
                                or Issuing Bank hereunder and which are not paid
by the Borrower pursuant to this Section 3.05,
                                whether or not such Taxes, Other Taxes or
related liabilities were correctly or legally asserted. 
                                This indemnification shall be made within 30
days from the date the Administrative Agent or
                                such Issuing Bank makes written demand therefor.

177

--------------------------------------------------------------------------------



                                        SECTION 3.06.  Sharing of Payments,
Etc.  If other than as provided in Section 3.05, 3.08, 3.09, 3.10 or 3.11, any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set‑off, or otherwise) on account of any Committed Loan
made by it and, after acceleration of all Obligations pursuant to Section
8.02(b), in respect of any Obligation owing to it (including with respect to any
Bid Loan), in the case of the Committed Loan, in excess of its Percentage Share
of payments on account of the Committed Loans obtained by all the Lenders and,
after acceleration, in excess of its pro rata share of all Obligations, such
Lender shall forthwith (a) notify the Administrative Agent of such fact and (b)
purchase from the other Lenders such participations in the Committed Loans made
by them or, after acceleration, in all Obligations owing to them, as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lenders according to their respective Percentage Shares
or, after acceleration, their pro rata shares of all Obligations then owing to
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall to the
extent of such recovery be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price thereto together with an amount equal to
such paying Lender's ratable share (according to the proportion of (i) the
amount of such paying Lender's required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to the provisions of this Section 3.06 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set‑off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error), of participations purchased pursuant to this
Section 3.06 and will in each case notify the Lenders following any such
purchases.

                                        SECTION 3.07.  Inability to Determine
Rates.  If with respect to any Interest Period for Eurodollar Loans, the
Administrative Agent shall determine, or Majority Lenders shall notify the
Administrative Agent, that LIBOR for such Interest Period will not adequately
and fairly reflect the cost to Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period (after giving effect to any event
giving rise to additional interest on such Loans pursuant to Section 3.11), the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon the obligations of the Lenders to make or continue Committed Loans as
Eurodollar Loans or to convert Committed Loans into Eurodollar Loans at the end
of the then current Interest Period shall be suspended until the Administrative
Agent revokes such notice.  Upon receipt of such notice, the Borrower may revoke
its Notice of Borrowing or Notice of Conversion/Continuation then submitted by
it.  If the Borrower does not revoke such notice, the Lenders shall make,
convert or continue the Committed Loans, as proposed by the Borrower, in the
amount specified in the applicable notice submitted by the Borrower, but such
Loans shall be made, converted or continued as Reference Rate Loans instead of
Eurodollar Loans.

178


                                       

--------------------------------------------------------------------------------



                                        SECTION 3.08.  Increased Costs.  If any
Lender or Issuing Bank shall determine that, due to either (a) the introduction
of any Requirement of Law or any change (other than any change by way of
imposition of or increase in reserve requirements included in the Eurodollar
Reserve Percentage) in or in the interpretation thereof or (b) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender or Issuing Bank of agreeing to make or making,
funding or maintaining any Committed Loan or any Letter of Credit or
participation therein, respectively, the Borrower shall be liable for, and shall
from time to time, upon demand by such Lender or Issuing Bank (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or Issuing Bank, additional amounts sufficient to
compensate such Lender or Issuing Bank for such increased costs.

                                        SECTION 3.09.  Capital Adequacy.  If any
Lender or Issuing Bank shall have determined that the compliance with any
Requirement of Law regarding capital adequacy, or any change therein or in the
interpretation or application thereof or compliance by such Lender or Issuing
Bank (or its Lending Office) or any corporation controlling such Lender or
Issuing Bank with any request or directive regarding capital adequacy (whether
or not having the force of law) from any central bank or other Governmental
Authority, affects or would affect the amount of capital required or expected to
be maintained by such Lender or Issuing Bank or any corporation controlling such
Lender or Issuing Bank and such Lender or Issuing Bank (taking into
consideration such Lender's, such Issuing Bank's or such corporation's policies
with respect to capital adequacy and such Lender's or Issuing Bank's desired
return on capital) determines that the amount of such capital is increased as a
consequence of such Lender's or Issuing Bank's Commitment, loans or obligations
under this Agreement with respect to any Committed Borrowing or any Letters of
Credit, respectively, then from time to time, upon demand of such Lender or
Issuing Bank (with a copy of such demand to the Administrative Agent), the
Borrower shall be liable for, and shall pay to the Administrative Agent for the
account of such Lender or Issuing Bank, as specified by such Lender or Issuing
Bank, additional amounts sufficient to compensate such Lender or Issuing Bank
for such increase.

                                        SECTION 3.10.  Funding Losses.  The
Borrower agrees to reimburse each Lender and to hold each Lender harmless from
any loss, cost or expense which such Lender may sustain or incur as a
consequence of:

                                                        (a)  any failure of the
Borrower to borrow, continue or convert a Eurodollar Loan
                                after the Borrower has given (or is deemed to
have given) a Notice of Borrowing or a Notice
                                of Conversion/Continuation;

                                                        (b)  any prepayment or
payment of a Eurodollar Loan on a day which is not the
                                last day of the Interest Period with respect
thereto;

                                                        (c)  any failure of the
Borrower to make any prepayment after the Borrower has
                                given a notice in accordance with Section 2.07;
or

179

--------------------------------------------------------------------------------



                                                        (d)  the conversion of
any Eurodollar Loan to a Reference Rate Loan on a day
                                that is not the last day of the respective
Interest Period pursuant to Section 2.11;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.

                                        SECTION 3.11.  Additional Interest on
Eurodollar Loans.  The Borrower shall pay to each Lender, at the request of such
Lender (but not more frequently than once in each calendar quarter), as long as
such Lender shall be required under regulations of the Federal Reserve Board to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Loan of such Lender from the date such Eurodollar Loan
is made until such principal amount is paid in full, at a rate per annum equal
at all times to the remainder obtained by subtracting (a) LIBOR for the Interest
Period for such Eurodollar Loan from (b) the rate obtained by dividing such
LIBOR by a percentage equal to 100% minus the Eurodollar Reserve Percentage of
such Lender for such Interest Period, payable on each date interest in respect
of such Eurodollar Loan is payable.  Notwithstanding the provisions of the
previous sentence, the Borrower shall not be obligated to pay to any Lender any
additional interest in respect of Eurodollar Loans made by such Lender for any
period commencing more than three months prior to the date on which such Lender
notifies the Borrower by delivering a certificate from a financial officer of
such Lender, that such Lender is required to maintain reserves with respect to
Eurocurrency Liabilities.

                                        SECTION 3.12.  Certificates of Lenders. 
Any Lender claiming reimbursement or compensation pursuant to Section 3.05,
3.08, 3.09, 3.10 and/or 3.11 shall deliver to the Borrower (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the basis
for computing the amount payable to such Lender hereunder and such certificate
shall be conclusive and binding on the Borrower in the absence of manifest
error.  Unless otherwise specifically provided herein, the Borrower shall pay to
any Lender claiming compensation or reimbursement from the Borrower pursuant to
Section 3.08, 3.09, 3.10 or 3.11, the amount requested by such Lender no later
than five Business Days after such demand.

                                        SECTION 3.13.  Change of Lending Office;
Replacement Lender.  (a)  Each Lender and each Issuing Bank agrees that upon the
occurrence of any event giving rise to the operation of Section 3.05(c) or (d)
or Section 3.08 with respect to such Lender or Issuing Bank, it will if so
requested by the Borrower, use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different Lending
Office for any Loans or Letters of Credit affected by such event with the object
of avoiding the consequence of the event giving rise to the operation of such
Section; provided, however, that such designation would not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender.  Nothing in this
Section 3.13 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender or Issuing Bank provided in Section 3.05(c) or (d) or
Section 3.08.

180

--------------------------------------------------------------------------------



                                                        (b)  In the event the
Borrower becomes obligated to pay additional amounts
                                to any Lender pursuant to Sections 3.05(c) or
(d) or 3.08 as a result of any condition described
                                in any such Section, then, unless such Lender
has theretofore taken steps to remove or cure,
                                and has removed or cured, the conditions
creating the cause for such obligation to pay such
                                additional amounts, the Borrower may designate
another Lender which is reasonably acceptable
                                to the Administrative Agent (such Lender being
herein called a "Replacement Lender") to purchase
                                the Committed Loans of such Lender and such
Lender's rights hereunder, without recourse to or
                                warranty by, or expense to, such Lender for a
purchase price equal to the outstanding principal
                                amount of the Committed Loans payable to such
Lender plus any accrued but unpaid interest on
                                such Loans and accrued but unpaid fees in
respect of such Lender's Commitment and any other
                                amounts payable to such Lender under this
Agreement, and to assume all the obligations of such
                                Lender hereunder (except for such rights as
survive repayment of the Loans), and, upon such
                                purchase, such Lender shall no longer be a party
hereto or have any rights hereunder (except those
                                related to any Bid Loans of such Lender which
remain outstanding and those that survive full
                                payment hereunder) and shall be relieved from
all obligations to the Borrower hereunder, and
                                the Replacement Lender shall succeed to the
rights and obligations of such Lender hereunder.

ARTICLE IV

Representations and Warranties

                                        The Borrower represents and warrants to
the Administrative Agent, each Issuing Bank and each Lender that:

                                        SECTION 4.01.  Corporate Existence;
Compliance with Law.  The Borrower and each of its Subsidiaries:

                                                        (a)  is a corporation
duly organized, validly existing and in good standing under
                                the laws of the jurisdiction of its
incorporation;

                                                        (b)  is duly qualified
as a foreign corporation and in good standing under the laws
                                of each jurisdiction where its ownership, lease
or operation of property or the conduct of its
                                business requires such qualification except
where the failure to so qualify has no reasonable
                                likelihood of having a Material Adverse Effect;

                                                        (c)  has all requisite
corporate power and authority to own, pledge, mortgage,
                                hold under lease and operate its properties, and
to conduct its business as now or currently
                                proposed to be conducted;

                                                        (d)  is in compliance
with its certificate of incorporation and by‑laws; and

181

--------------------------------------------------------------------------------



                                                        (e)  is in compliance
with all other Requirements of Law except such non‑compliance
                                as has no reasonable likelihood of having a
Material Adverse Effect.

                                        SECTION 4.02.  Corporate Authorization;
No Contravention; Governmental Authorization.  The execution, delivery and
performance by the Borrower of the Loan Documents, the borrowing of the Loans,
the issuance of the Letters of Credit, the Acquisition, the Merger and the other
Transactions:

                                                        (a)  are within the
corporate powers of the Borrower;

                                                        (b)  have been duly
authorized by all necessary corporate action, including the
                                consent of shareholders where required except,
in the case solely of the Acquisition and the
                                Merger, for such actions described on
Schedule 4.02(b);

                                                        (c)  do not and will
not:

                                        (i)  contravene the certificate of
incorporation or by‑laws of the Borrower;

                                        (ii)  violate any other Requirement of
Law (including the Securities Exchange Act of 1934,
                                Regulations T, U and X of the Federal Reserve
Board or any order or decree of any court or
                                other Governmental Authority);

                                        (iii)  conflict with or result in the
breach of, or constitute a default under, any Contractual
                                Obligation binding on or affecting the Borrower
or any of its properties, other than (in the case
                                of any Contractual Obligation other than any
Indenture) any such breach or default that has no
                                reasonable likelihood of having a Material
Adverse Effect, or any order, injunction, writ or decree
                                of any Governmental Authority to which the
Borrower or any of its properties is subject; or

                                        (iv)  result in the creation or
imposition of any Lien upon any of the property of the
                                Borrower; and

                                                        (d)  do not require the
consent, authorization by or approval of or notice to or filing
                                or registration with any Governmental Authority
or any other Person other than those which have
                                been duly obtained, made or given.

                                        SECTION 4.03.  Enforceable Obligations. 
This Agreement and the other Loan Documents have been duly executed and
delivered by the Borrower.  This Agreement and each other Loan Document are
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws or equitable principles relating to or limiting creditors' rights
generally.                                       

182

--------------------------------------------------------------------------------



                                        SECTION 4.04.  Taxes.  The Borrower and
its Subsidiaries have filed all Federal and other material tax returns and
reports required to be filed, and have paid all Federal and other material taxes
and assessments payable by them, to the extent the same have become due and
payable and before they have become delinquent, except those which are currently
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP, provided the non‑payment
thereof has no reasonable likelihood of having a Material Adverse Effect.  The
Borrower does not know of any proposed material tax assessment against the
Borrower or any of its Subsidiaries and in the opinion of the Borrower, all
potential tax liabilities are adequately provided for on the books of the
Borrower and its Subsidiaries.  The statute of limitations for assessment or
collection of Federal income tax has expired for all Federal income tax returns
filed by the Borrower for all tax years up to and including the tax year ended
in March 1992.

                                        SECTION 4.05.  Financial Matters.  (a) 
The consolidated balance sheet of the Borrower and its Subsidiaries as of the
last day of the fiscal year of the Borrower ended on September 30, 2000, and as
of the last day of the fiscal quarters of the Borrower ended on December 31,
2000, March 31, 2001 and June 30, 2001, and the related consolidated statements
of income, shareholders' equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year and quarters, with, in the case of said fiscal
year, reports thereon by Ernst & Young LLP:

                                        (i)  are complete, accurate and fairly
present the financial condition of the Borrower and its
                                Subsidiaries as of the respective dates thereof
and for the respective periods covered thereby;

                                        (ii)  were prepared in accordance with
GAAP consistently applied throughout the periods
                                covered thereby, except as set forth in the
notes thereto; and

                                        (iii)  other than as disclosed in
Schedule 4.05(a), show all material indebtedness and other
                                liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the dates
                                thereof, including liabilities for taxes,
material commitments and long‑term leases.

                                                        (b)  The consolidated
balance sheet of IBP and its Subsidiaries as of the last day of
                                the fiscal year of IBP ended on December 30,
2000, and as of the last day of the fiscal quarter of
                                IBP ended on June 30, 2001, and the related
consolidated statements of earnings, changes in
                                stockholders' equity and comprehensive income,
and of cash flows of IBP and its Subsidiaries
                                for such fiscal year and quarter, with, in the
case of said fiscal year, reports thereon by
                                PriceWaterhouseCoopers LLP:

                                        (i)  are complete, accurate and fairly
present the financial condition of IBP and its Subsidiaries
                                as of the respective dates thereof and for the
periods covered thereby;

183

--------------------------------------------------------------------------------



                                        (ii)  were prepared in accordance with
GAAP consistently applied throughout the periods
                                covered thereby, except as set forth in the
notes thereto; and

                                        (iii)  other than as disclosed in
Schedule 4.05(b), show all material indebtedness and other
                                liabilities, direct or contingent, of IBP and
its consolidated Subsidiaries as of the dates thereof,
                                including liabilities for taxes, material
commitments and long‑term leases.

                                                        (c)  The Borrower has
heretofore furnished to the Lenders its pro forma consolidated
                                balance sheet as of March 31, 2001, prepared
giving effect to the Transactions as if the Transactions
                                had occurred on such date and included in the
model delivered by the Borrower to the Lenders prior
                                to the date hereof.  Such pro forma consolidated
balance sheet (i) has been prepared in good faith
                                based on assumptions believed by the Borrower to
be reasonable, (ii) is based on the best information
                                available to the Borrower after due inquiry,
(iii) accurately reflects all adjustments necessary to give
                                effect to the Transactions and (iv) presents
fairly, in all material respects, the pro forma financial position
                                of the Borrower and its consolidated
Subsidiaries as of March 31, 2001, as if the Transactions had
                                occurred on such date.

                                                        (d)  Since September 30,
2000, with respect to the Borrower and its Subsidiaries (other
                                than IBP and its Subsidiaries), and December 30,
2000, with respect to IBP and its Subsidiaries, there
                                has been no Material Adverse Effect and no
development which has any reasonable likelihood of
                                having a Material Adverse Effect.

                                                        (e)  The Borrower is,
and the Borrower and its Subsidiaries are, on a consolidated
                                basis, Solvent.

                                        SECTION 4.06.  Litigation.  There are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Borrower, threatened, against the Borrower or any of its
Subsidiaries before any court or other Governmental Authority or any arbitrator
that have a reasonable likelihood of having a Material Adverse Effect.  All
pending actions or proceedings affecting the Borrower or any of its Subsidiaries
as of the date hereof and involving claims in excess of $10,000,000 are
described in Schedule 4.06.

                                        SECTION 4.07.  Subsidiaries.  (a)  A
complete and correct list of all Subsidiaries of the Borrower after giving
effect to the transactions to occur on the Effective Date, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its incorporation and
the percentage of shares of each class outstanding owned by the Borrower and
each other Subsidiary of the Borrower is set forth in Schedule 4.07(a).

                                                        (b)  All of the
outstanding shares of each of the Subsidiaries listed on Schedule 4.07(a)
                                have been validly issued, are fully paid and
non‑assessable and (other than the shares of IBP to be
                                acquired by the Borrower pursuant to the Merger)
are owned by the Borrower or another Subsidiary
                                of the Borrower, free and clear of any
Lien.                             

184

--------------------------------------------------------------------------------



                                                        (c)  The Borrower has no
obligation to capitalize any of its Subsidiaries.

                                                        (d)  A complete and
correct list of all joint ventures in which the Borrower or any of
                                its Subsidiaries is a partner is set forth in
Schedule 4.07(d).

                                        SECTION 4.08.  Liens.  There are no
Liens of any nature whatsoever on any properties of the Borrower or any of its
Subsidiaries other than Permitted Liens.

                                        SECTION 4.09.  No Defaults.  (a) 
Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, has a reasonable likelihood of having a
Material Adverse Effect.

                                                        (b)  No Default or Event
of Default exists or would result from the incurring of any
                                Obligations by the Borrower or any of its
Subsidiaries.

                                        SECTION 4.10.  Investment Company Act;
Public Utility Holding Company Act.  Neither the Borrower nor any of its
Subsidiaries is an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company", as such
terms are defined in the Investment Company Act of 1940, as amended.  The making
of the Loans by the Lenders, the issuance of Letters of Credit and the
application of the proceeds and repayment thereof by the Borrower and the
consummation of the transactions contemplated by the Loan Documents will not
violate any provision of such Act or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder.  Neither the Borrower nor any of
its Subsidiaries is a "holding company" as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

                                        SECTION 4.11.  Use of Proceeds; Margin
Regulations.  No part of the proceeds of any Loan or any Letter of Credit will
be used, and no Loan or Letter of Credit will otherwise be, in violation of
Regulation T, U or X of the Federal Reserve Board.

SECTION 4.12.  Assets.  (a)  The Borrower and each of its Subsidiaries has good
record and marketable title to all real property necessary or used in the
ordinary conduct of its business, except for Permitted Liens and such defects in
title as have no reasonable likelihood, individually or in the aggregate, of
having a Material Adverse Effect.

                                                        (b)  The Borrower and
each of its Subsidiaries owns or licenses or otherwise has
                                the right to use all material licenses, permits,
patents, trademarks, service marks, trade names,
                                copyrights, franchises, authorizations and other
intellectual property rights that are necessary
                                for the operation of its business, without
infringement of or conflict with the rights of any other
                                Person with respect thereto, except for such
infringements or conflicts as have no reasonable
                                likelihood of having a Material Adverse Effect. 
No material slogan or other advertising device,
                                product, process, method or other material now
employed, or now contemplated to be employed,
                                by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned
                                by any other Person except for such
infringements or conflicts as have no reasonable likelihood,
                                individually or in the aggregate, of having a
Material Adverse Effect.

185

--------------------------------------------------------------------------------



                                       SECTION 4.13.  Labor Matters.  There are
no strikes or other labor disputes pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which have any
reasonable likelihood of having a Material Adverse Effect.  Except as disclosed
in Schedule 4.13, no significant unfair labor practice complaint is pending or,
to the knowledge of the Borrower, threatened, against the Borrower or any of its
Subsidiaries before any Governmental Authority.

                                        SECTION 4.14.  Environmental Matters. 
Except as disclosed in Schedule 4.14:

                                                        (a)  the on‑going
operations of the Borrower and each of its Subsidiaries comply
                                in all respects with all Environmental Laws
except such non‑compliance as has no reasonable
                                likelihood of having a Material Adverse Effect;

                                                        (b)  the Borrower and
each of its Subsidiaries have obtained all environmental,
                                health and safety permits necessary or required
for its operations, all such permits are in good
                                standing, and the Borrower and each of its
Subsidiaries is in compliance with all terms and
                                conditions of such permits, except for such
failure to obtain or maintain such permits or such
                                non-compliance as has no reasonable likelihood
of having a Material Adverse Effect;

                                                        (c)  none of the
Borrower, any of its Subsidiaries or any of their present property
                                or operations (or past property or operations)
is subject to any outstanding written order from
                                or agreement with any Governmental Authority nor
subject to any judicial or docketed
                                administrative proceeding, respecting any
Environmental Claim or Hazardous Material
                                which, in each case, has any reasonable
likelihood of having a Material Adverse Effect;

                                                        (d)  there are no
conditions or circumstances associated with any property of the
                                Borrower or any of its Subsidiaries formerly
owned and operated by the Borrower or any of its
                                Subsidiaries or any of their predecessors or
with the former operations, including off‑site disposal
                                practices, of the Borrower or its Subsidiaries
or their predecessors which may give rise to
                                Environmental Claims which in the aggregate have
any reasonable likelihood of having a Material
                                Adverse Effect;
and                                                       

186

--------------------------------------------------------------------------------



                                                       (e)  there are no
conditions or circumstances which may give rise to any
                                Environmental Claim arising from the operations
of the Borrower or its Subsidiaries,
                                including Environmental Claims associated with
any operations of the Borrower or  its
                                Subsidiaries, which have any reasonable
likelihood of having a Material Adverse Effect. 
                                In addition, (i) neither the Borrower nor any of
its Subsidiaries has any underground storage
                                tanks (A) that are not properly permitted under
applicable Environmental Laws or (B) that to
                                the best of the Borrower's knowledge, are
leaking or dispose of Hazardous Materials off‑
                                site and (ii) the Borrower and each of its
Subsidiaries has notified all of its employees of the
                                existence, if any, of any health hazard arising
from the conditions of their employment and
                                have met all notification requirements under
Title III of CERCLA and under OSHA and all 
                                other Environmental Laws.

                                        SECTION 4.15.  Completeness.  None of
the representations or warranties of the Borrower contained herein or in any
other Loan Document or in any certificate or written statement furnished by or
on behalf of the Borrower pursuant to the provisions of this Agreement or any
other Loan Document contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they are made, not
misleading.

                                        SECTION 4.16.  ERISA.  There has been no
ERISA Event which has any reasonable likelihood of having a Material Adverse
Effect.  Except as set forth in Schedule 4.16, the present value of the benefit
liabilities, as defined in Title IV of ERISA, of each Plan (other than a
Multiemployer Plan) as of the most recent valuation date using the Plan
actuarial assumptions at such date do not materially exceed the value of the
assets of the Plan.

                                        SECTION 4.17.  Insurance.  The
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar business and owning similar properties in localities where the Borrower
and its Subsidiaries operate.

                                        SECTION 4.18.  IBP Subsidiaries.  Other
than IBP Finance Company of Canada, no Subsidiary of IBP on the date of this
Agreement is an obligor or guarantor in respect of any material Indebtedness for
borrowed money.

ARTICLE V

Conditions Precedent

                                        SECTION 5.01.  Conditions Precedent to
Effectiveness.  The obligation of each Lender to make Loans hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

                                                        (a)  Credit Agreement
and Notes. The Administrative Agent shall have received (i) 
                                counterparts of this Agreement executed by the
Borrower, the Administrative Agent and each of
                                the Lenders and of any promissory notes
requested by the Lenders pursuant to Section 2.05 executed
                                by the Borrower, or (ii) written evidence
satisfactory to the Administrative Agent (which may include
                                telecopy transmission of signed counterparts)
that such parties have signed such counterparts.

187

--------------------------------------------------------------------------------



                                                        (b)  Board Resolutions;
Approvals; Incumbency Certificates.  The Administrative
                                Agent shall have received (i) copies of the
resolutions of the Board of Directors of the Borrower
                                approving and authorizing the execution,
delivery and performance by the Borrower of this
                                Agreement and of each of the other Loan
Documents to be delivered hereunder by it, and
                                authorizing the borrowing of the Loans and the
other Transactions, certified as of the Effective
                                Date by the Secretary or an Assistant Secretary
of the Borrower; and (ii)  a certificate of the
                                Secretary or Assistant Secretary of the Borrower
certifying the names and true signatures of
                                the officers of the Borrower authorized to
execute and deliver this Agreement and all other
                                Loan Documents to be delivered hereunder by it.

                                                        (c)  Articles of
Incorporation; By‑laws and Good Standing.  The Administrative
                                Agent shall have received each of the following
documents:  (i)  the articles or certificate of
                                incorporation of the Borrower as in effect on
the Effective Date, certified by the Secretary of
                                State of Delaware as of a recent date and by the
Secretary or Assistant Secretary of the Borrower
                                as of the Effective Date and the by-laws of the
Borrower and IBP as in effect on the Effective Date,
                                certified by the Secretary or Assistant
Secretary of the Borrower as of the Effective Date; and (ii)  
                                good standing certificates as of a recent date
for the Borrower from the Secretaries of State of such
                                states as the Administrative Agent may request.

                                                        (d)  Legal Opinion.  The
Administrative Agent shall have received a favorable
                                opinion, dated the Effective Date and addressed
to the Administrative Agent and the Lenders,
                                of corporate counsel of the Borrower and its
Subsidiaries to substantially the effect set forth on
                                Exhibit 5.01 and as to such other matters as any
Lender through the Administrative Agent
                                may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion);

                                                        (e)  Certificate.  The
Administrative Agent shall have received a certificate
                                signed by a Responsible Officer of the Borrower,
(accompanied, if applicable, by a supporting
                                certificate signed by a Responsible Officer of
IBP) dated as of the Effective Date, stating that:

                                        (i)  the representations and warranties
contained in Article IV are true and correct on and
                                as of such date, as though made on and as of
such date;

                                        (ii)  no Default or Event of Default
exists or would result from the initial Borrowing
                                hereunder; and

188

--------------------------------------------------------------------------------



                                        (iii)  there has not occurred or become
known since September 30, 2000, any condition
                                or change that has affected or could reasonably
be expected to affect materially and adversely
                                the business, assets, liabilities, financial
condition or material agreements of the Borrower and
                                its Subsidiaries, including IBP and its
Subsidiaries, taken as a whole.

                                                        (f)  Other Documents.
The Administrative Agent shall have received such other
                                approvals, opinions or documents as the
Administrative Agent or any Lender may request.

                                                        (g)  Fees, Costs and
Expenses.  The Borrower shall have paid all costs and
                                expenses referred to in Section 10.04 (including
legal fees and expenses and the allocated
                                cost of in‑house counsel) for which the Borrower
has been invoiced prior to the Effective
                                Date.

                                                        (h)  IBP Guarantee.  The
Administrative Agent shall have received (i) a counterpart
                                of the Guarantee Agreement executed by IBP or
(ii) written evidence satisfactory to the
                                Administrative Agent (which may include telecopy
transmission of a signed counterpart) that
                                IBP has signed such counterpart, together with
(A) a favorable opinion, dated the date of the
                                Guarantee Agreement and addressed to the
Administrative Agent and the Lenders of counsel to
                                IBP, to substantially the effect set forth on
Exhibit 5.01 and as to such other matters as any Lender
                                through the Administrative Agent may reasonably
request, (B) such documents and certificates
                                as the Administrative Agent or its counsel may
reasonably request relating to the organization,
                                existence and good standing of IBP, and the
authorization of the Transactions to which IBP is party
                                and (C) the supporting certificate referenced to
in paragraph (e) above.

                                                        (i)  Receivables
Facility.  Each of the Bridge Facility and the Receivables Facility (or
                                the Receivables Bridge Facility) shall be in
full force and effect.

                                                        (j)  Termination of
Existing Credit Agreement.  The Existing Credit Agreement shall
                                have been or shall simultaneously be terminated
and the principal of and interest accrued on all
                                loans outstanding thereunder and all fees
accrued thereunder shall have been or shall
                                simultaneously be paid in full.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m.,
New York City time, on October 15, 2001 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).

                                SECTION 5.02.  Conditions Precedent to All
Borrowings and Issuances of Letters of Credit.  The obligation of each Lender to
make any Loan and of each Issuing Bank to issue any Letter of Credit on or after
the Effective Date shall be subject to the further conditions precedent that:

189

--------------------------------------------------------------------------------



                                                        (a)  Notice.  In the
case of a Committed Borrowing, the Administrative Agent
                                shall have received a Notice of Borrowing as
required by Section 2.02 or, in the case of the
                                issuance of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent
                                shall have received a notice requesting the
issuance of such Letter of Credit as required by
                                Section 2.12(b).

                                                        (b)  Continuation of
Representations and Warranties.  The representations
                                and warranties contained in Article IV and in
each other Loan Document shall be true and
                                correct on and as of the date of borrowing with
the same effect as if made on and as of
                                such date (except for representations and
warranties expressly relating to an earlier date,
                                in which case they shall be true and correct as
of such earlier date).

                                                        (c)  No Existing
Default.  No Default or Event of Default shall exist and be
                                continuing or shall result from the Loan being
made or the Letter of Credit being issued
                                on such date.

                                                        (d)  Other Assurances. 
The Administrative Agent shall have received such
                                other approvals, opinions or documents as any
Lender or any Issuing Bank through the
                                Administrative Agent may reasonably request
related to the Transactions.

Each notice under Section 2.12 requesting the issuance of a Letter of Credit and
each Notice of Borrowing and Competitive Bid Request submitted by the Borrower
hereunder shall constitute a representation and warranty by the Borrower
hereunder, as of the date of each such notice, application or request and as of
the date of each Borrowing relating thereto, that the conditions in this Section
5.02 are satisfied.

ARTICLE VI

Affirmative Covenants

                                        The Borrower covenants and agrees that
as long as any Lender shall have any Commitment hereunder or any Loan, or other
Obligation shall remain unpaid or unsatisfied and until all Letters of Credit
have been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Majority Lenders waive compliance in writing:

                                        SECTION 6.01.  Compliance with Laws,
Etc.  The Borrower shall comply, and cause each of its Subsidiaries to comply,
with all applicable Requirements of Law, except such as may be contested in good
faith by appropriate proceedings and which has no reasonable likelihood of
having a Material Adverse Effect.                                       

190

--------------------------------------------------------------------------------



                                        SECTION 6.02.  Use of Proceeds.  The
Borrower shall use the proceeds of any Loan and request the issuance of Letters
of Credit hereunder on or after the Effective Date for working capital and other
general corporate purposes (including capital expenditures and acquisitions and
to support the issuance of commercial paper); provided, however, in each case
such use of proceeds and the issuance of such Letters of Credit shall not be in
contravention of any Requirement of Law and shall be consistent with the
representations and warranties contained herein; provided, further, that the
proceeds of any Loans and the issuance of Letters of Credit hereunder may not be
used to finance the purchase or other acquisition of Stock in any Person if such
purchase or acquisition is opposed by the board of directors of such Person.

                                        SECTION 6.03.  Payment of Obligations,
Etc.  The Borrower shall pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all lawful claims
and all taxes, assessments and governmental charges or levies unless the same
are being contested in good faith by appropriate proceedings and adequate
reserves therefor have been established on the books of the Borrower or one of
its Subsidiaries in accordance with GAAP, provided all such non‑payments,
individually or in the aggregate, have no reasonable likelihood of having a
Material Adverse Effect.

                                        SECTION 6.04.  Insurance.  The Borrower
shall maintain, and cause each of its Subsidiaries to maintain, with financially
sound and reputable independent insurers, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons; provided, however, that the Borrower and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower
and such Subsidiaries operate and to the extent consistent with prudent business
practice.

                                        SECTION 6.05.  Preservation of Corporate
Existence, Etc.  The Borrower shall preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its corporate existence, rights (charter
and statutory) and franchises, except as permitted under Sections 7.05 and 7.07.

                                        SECTION 6.06.  Access.  The Borrower
shall permit, and cause each of its Subsidiaries to permit, representatives of
the Administrative Agent or any Lender to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
directors, officers and independent public accountants and authorize those
accountants to disclose to such Person any and all financial statements and
other information of any kind, including copies of any management letter or the
substance of any oral information that such accountants may have with respect to
the business, financial and other affairs of the Borrower or any of its
Subsidiaries, all at the expense of the Borrower and at such times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists, the Administrative Agent or any Lender may visit and inspect, at the
expense of the Borrower, its records and properties at any time during business
hours and without advance notice.

191

--------------------------------------------------------------------------------



                                        SECTION 6.07.  Keeping of Books.  The
Borrower shall maintain, and cause each of its Subsidiaries to maintain, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and matters involving the assets and business of the
Borrower and each of its Subsidiaries in accordance with GAAP.

                                        SECTION 6.08.  Maintenance of
Properties.  The Borrower shall maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties in good repair,
working order and condition, and from time to time make or cause to be made all
necessary and proper repairs, renewals, replacements and improvements so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that nothing in this
Section 6.08 shall prevent the Borrower or any of its Subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is, in the opinion of the Borrower, desirable in the conduct of
its business and has no reasonable likelihood of having a Material Adverse
Effect.

                                        SECTION 6.09.  Financial Statements. 
The Borrower shall furnish to each Lender with a copy to the Administrative
Agent, in form and details satisfactory to the Lenders and the Administrative
Agent:

                                                        (a)  as soon as
available, but not later than 45 days after the end of each of the first
                                three quarters of each fiscal year of the
Borrower, a copy of the unaudited consolidated balance
                                sheet of the Borrower and its Subsidiaries as of
the end of such quarter and the related consolidated
                                statements of income, shareholders' equity and
cash flows for such quarter and for the period
                                commencing at the end of the previous fiscal
year and ending on the last day of such quarter, which
                                statements shall be certified by the Chief
Financial Officer of the Borrower as being complete and
                                correct and fairly presenting, in accordance
with GAAP, the financial position and results of
                                operation of the Borrower and its Subsidiaries;

                                                        (b)  as soon as
available, but not later than 90 days after the end of each fiscal year
                                of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its
                                Subsidiaries as at the end of such year and the
related consolidated statements of income,
                                shareholders' equity and cash flows for the
period commencing at the end of the previous
                                fiscal year and ending with the end of such
fiscal year, which statements shall be certified without
                                qualification as to the scope of the audit by a
nationally recognized independent public accounting
                                firm and be accompanied by (i) a certificate of
such accounting firm stating that such accounting
                                firm has obtained no knowledge that a Default or
an Event of Default has occurred and is
                                continuing, or if such accounting firm has
obtained such knowledge that a Default or an Event
                                of Default has occurred and is continuing, a
statement as to the nature thereof and (ii) copies
                                of any letters to the management of the Borrower
from such accounting firm; and

192

--------------------------------------------------------------------------------



                                                        (c)  at the same time it
furnishes each set of financial statements pursuant to
                                paragraph (a) or (b) above, (i) a certificate of
the Chief Financial Officer or Treasurer of the
                                Borrower to the effect that no Default or Event
of Default has occurred and is continuing
                                (or, if any Default or Event of Default has
occurred and is continuing, describing the same in
                                reasonable detail and the action which the
Borrower proposes to take with respect thereto)
                                and (ii) a compliance certificate, in
substantially the form of Exhibit 6.09 and signed by the
                                Chief Financial Officer or Treasurer of the
Borrower, setting forth in reasonable detail the
                                computations necessary to determine whether the
Borrower was in compliance with the
                                financial covenants set forth in Section 7.13
and 7.14, in each case reconciling any
                                differences between the numbers used in such
calculations and those used in the
                                preparation of such financial statements.

                                SECTION 6.10.  Reporting Requirements.  The
Borrower shall furnish to the Administrative Agent (and the Administrative Agent
shall (other than in the case of clause (d) and, other than to the requesting
Lender, clause (f) below) promptly furnish to the Lenders):

                                                        (a)  promptly after the
commencement thereof, notice of all actions, suits and
                                proceedings before any court or other
Governmental Authority affecting the Borrower or
                                any of its Subsidiaries which, individually or
in the aggregate, has any reasonable likelihood
                                of having a Material Adverse Effect;

                                                        (b)  promptly but not
later than three Business Days after the Borrower becomes
                                aware of the existence of (i) any Default or
Event of Default, (ii) any breach or non‑performance
                                of, or any default under, any Contractual
Obligation to which the Borrower or any of its
                                Subsidiaries is a party which has any reasonable
likelihood of having a Material Adverse
                                Effect, or (iii) any Material Adverse Effect or
any event or other development which has a
                                reasonable likelihood of having a Material
Adverse Effect, notice specifying the nature of
                                such Default, Event of Default, breach,
non‑performance, default, Material Adverse Effect,
                                event or development, including the anticipated
effect thereof;

                                                        (c)  promptly after the
sending or filing thereof, copies of all reports which the
                                Borrower or any of its Subsidiaries sends to its
security holders generally, and copies of all
                                reports and registration statements which the
Borrower or any of its Subsidiaries files with the
                                Securities and Exchange Commission or any
national securities exchange;

                                                        (d)  promptly, but not
later than five Business Days after the Borrower becomes
                                aware of any change by Moody's or S&P in its
Debt Rating, notice of such change; and

193

--------------------------------------------------------------------------------



                                                        (e)  such other
information respecting the business, prospects, properties, operations
                                or the condition, financial or otherwise, of the
Borrower or any of its Subsidiaries as any Lender
                                through the Administrative Agent may from time
to time reasonably request.

The reports required to be delivered pursuant to clause (c) of this Section 6.10
shall be deemed delivered on the date on which the same have been posted on the
Securities and Exchange Commission's web site at www.sec.gov; provided, that the
Borrower shall deliver paper copies of the reports referred to in clause (c)
above to the Administrative Agent or any Lender who requests such reports in
paper form.

                                        SECTION 6.11.  Notices Regarding ERISA. 
Without limiting the generality of the notice provisions contained in Section
6.10, the Borrower shall furnish to the Administrative Agent promptly and in any
event within 15 days after the Borrower or any member of its Controlled Group
knows or has reason to know that any ERISA Event which has any reasonable
likelihood of having a Material Adverse Effect has occurred, a statement of the
Chief Financial Officer of the Borrower describing such ERISA Event and the
action, if any, which the Borrower or such member of its Controlled Group
proposes to take with respect thereto.

                                        SECTION 6.12.  Environmental Compliance;
Notice.  The Borrower shall, and cause each of its Subsidiaries to:

                                                        (a)  use and operate all
of its facilities and properties in substantial compliance
                                with all Environmental Laws, keep all necessary
permits, approvals, certificates, license and
                                other authorizations relating to environmental
matters in effect and remain in substantial
                                compliance therewith, and handle all Hazardous
Materials in substantial compliance with all
                                applicable Environmental Laws;

                                                        (b)  promptly upon
receipt of all written claims, complaints, notices or inquiries
                                relating to the condition of its facilities and
properties or compliance with Environmental Laws,
                                evaluate such claims, complaints, notices and
inquiries and forward copies of (i) all such claims,
                                complaints, notices and inquiries which
individually have any reasonable likelihood of having a
                                Material Adverse Effect and (ii) all such
claims, complaints, notices and inquiries, arising from a
                                single occurrence which together have any
reasonable likelihood of having a Material Adverse
                                Effect, and endeavor to promptly resolve all
such actions and proceedings relating to compliance
                                with Environmental Laws; and

                                                        (c)  provide such
information and certifications which the Administrative Agent
                                may reasonably request from time to time to
evidence compliance with this Section 6.13.

                                        SECTION 6.13.  Acquisition and Merger
Agreement.  The Borrower will use its best efforts to complete the Acquisition
and consummate the Merger as soon as practicable and will not amend or waive
without the approval of the Administrative Agent any material term or condition
of the Merger Agreement or any other documentation related to the Acquisition
delivered to the Administrative Agent or the Lenders or Issuing Banks prior to
the date of this Agreement.

194

--------------------------------------------------------------------------------



ARTICLE VII

Negative Covenants

                                        The Borrower covenants and agrees that
as long as any Lender shall have any Commitment hereunder or any Loan, or other
Obligation shall remain unpaid or unsatisfied and until all Letters of Credit
have been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Majority Lenders waive compliance in writing:

                                        SECTION 7.01.  Limitations on Liens. 
The Borrower shall not create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon
or with respect to any of its properties, whether now owned or hereafter
acquired, other than (subject to the final sentence of this Section 7.01) the
following ("Permitted Liens"):

                                                        (a)  any Lien existing
on the property of the Borrower or any of its Subsidiaries on
                                the Effective Date and set forth in Schedule
7.01 and any extension, renewal and replacement of
                                any such Lien; provided any such extension,
renewal or replacement Lien is limited to the property
                                or assets covered by the Lien extended, renewed
or replaced and does not secure any
                                Indebtedness in addition to that secured
immediately prior to such extension, renewal and
                                replacement;

                                                        (b)  any Lien created
pursuant to any Loan Document;

                                                        (c)  Liens imposed by
law, such as materialmen's, mechanics', warehousemen's,
                                carriers', lessors' or vendors' Liens incurred
by the Borrower or any of its Subsidiaries in the
                                ordinary course of business which secure its
payment obligations to any Person, provided
                                (i) neither the Borrower nor any of its
Subsidiaries is in default with respect to any payment
                                obligation to such Person or the Borrower or the
applicable Subsidiary is in good faith and
                                by appropriate proceedings diligently contesting
such obligation for which adequate reserves
                                shall have been set aside on its books and (ii)
such Liens have no reasonable likelihood of
                                having, individually or in the aggregate, a
Material Adverse Effect;

                                                        (d)  Liens for taxes,
assessments or governmental charges or levies either not
                                yet due and payable or to the extent that
non‑payment thereof shall be permitted by
                                Section 6.03;

                                                        (e)  Liens on the
property of the Borrower or any of its Subsidiaries incurred,
                                or pledges and deposits made, in the ordinary
course of business in connection with worker's
                                compensation, unemployment insurance, old‑age
pensions and other social security
                                benefits, other than in respect of employee
plans subject to ERISA;

195

--------------------------------------------------------------------------------



                                                        (f)  Liens on the
property of the Borrower or any of its Subsidiaries securing (i) 
                                the performance of bids, tenders, statutory
obligations, leases and contracts (other than for
                                the repayment of borrowed money), (ii)
obligations on surety and appeal bonds not exceeding
                                in the aggregate $100,000,000 and (iii) other
obligations of like nature incurred as an incident
                                to and in the ordinary course of business,
provided all such Liens in the aggregate have no
                                reasonable likelihood (even if enforced) of
having a Material Adverse Effect;

                                                        (g)  zoning
restrictions, easements, licenses, reservations, restrictions on the
                                use of real property or minor irregularities
incident thereto which do not impair the value of
                                any parcel of property material to the operation
of the business of the Borrower and its
                                Subsidiaries taken as a whole or the value of
such property for the purpose of such business;

                                                        (h)  (i)  purchase money
liens or purchase money security interests (including
                                in connection with capital leases) upon or in
any property acquired or held by the Borrower
                                or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of
                                such property or to secure Indebtedness incurred
solely for the purpose of financing the
                                acquisition of such property and Liens existing
on such property at the time of its acquisition
                                (other than any such Lien created in
contemplation of such acquisition) which Liens do not
                                extend to any other property and do not secure
Indebtedness exceeding the purchase price
                                of such property;

                                        (ii)  Liens (including in connection
with capital leases) securing Indebtedness of the
                                Borrower or any of its Subsidiaries incurred to
finance all or some of the cost of construction
                                of property (or to refinance Indebtedness so
incurred upon completion of such construction)
                                which Liens do not extend to any other property
except to the unimproved real property upon
                                which such construction will occur; provided the
Indebtedness secured by such Liens is not
                                incurred more than 90 days after the later of
the completion of construction or the commencement
                                of full operation of such property;

                                        (iii)  Liens on property in favor of any
Governmental Authority to secure partial, progress,
                                advance or other payments, or performance of any
other obligations, pursuant to any contract
                                or statute or to secure any Indebtedness of the
Borrower or any of its Subsidiaries incurred for
                                the purpose of financing all or any part of the
purchase price or the cost of construction of
                                property subject to Liens (including in
connection with capital leases) securing Indebtedness
                                of the pollution control or industrial or other
revenue bond type and which Liens do not
                                extend to any other property; and

                                        (iv)  in addition to  Liens permitted
under clauses (i) and (ii) above, Liens in connection
                                with capital leases entered into by the Borrower
or any of its Subsidiaries in connection
                                with sale-leaseback transactions.

196

--------------------------------------------------------------------------------



provided, however, that the aggregate amount of Indebtedness secured by all
Liens referred to in clauses (i), (ii), (iii) and (iv) of this paragraph (h) at
any time outstanding, together with the Indebtedness secured by Liens permitted
pursuant to paragraphs (i) and (l) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not, subject to the second proviso of
paragraph (i) below, at any time exceed the Permitted Lien Basket;

                                                        (i)  Liens on assets of
any corporation existing at the time such corporation
                                becomes a Subsidiary of the Borrower or merges
into or consolidates with the Borrower or
                                any of its Subsidiaries, if such Liens (A) do
not extend to any other property, (B) do not
                                secure Indebtedness exceeding the fair market
value of such property at the time such
                                corporation becomes a Subsidiary of the Borrower
or at the time of such merger or
                                consolidation, and (C) were not created in
contemplation of such corporation becoming a
                                Subsidiary of the Borrower or of such merger or
consolidation; provided, however, that the
                                aggregate amount of Indebtedness secured by
Liens referred to in this paragraph (i),
                                together with the Indebtedness secured by Liens
permitted pursuant to paragraph (h)
                                above and paragraph (l) below (and any
extensions, renewals and refinancings of such
                                Indebtedness) shall not at any time exceed the
Permitted Lien Basket; provided, further,
                                however, that notwithstanding the foregoing
limitation, the Borrower may incur, and
                                permit its Subsidiaries to incur, Indebtedness
secured by Liens referred to in this paragraph
                                (i) which, when aggregated with the Indebtedness
secured by Liens permitted pursuant to
                                paragraph (h) above and paragraph (l) below,
exceed the Permitted Lien Basket if, and only
                                if, (x) such Indebtedness remains outstanding
for a period of less than six months from the
                                date on which such Indebtedness first exceeded
the Permitted Lien Basket or (y) such
                                Liens are released within six months;

                                                        (j)  Liens in respect of
the Receivables Facility and Liens in respect of
                                accounts sold by the Borrower and its
Subsidiaries pursuant to a receivables purchase
                                transaction permitted by Section 7.07(f);

                                                        (k)  judgment Liens in
respect of judgments that do not constitute an Event
                                of Default under clause (h), (i) or (j) of
Article VIII;

                                                        (l)  Liens securing
other Indebtedness of the Borrower or any of its Subsidiaries
                                not expressly permitted by paragraphs (a)
through (k); provided, however, that the aggregate
                                amount of Indebtedness secured by Liens
permitted pursuant to paragraphs (h) and (i) above
                                and pursuant to this paragraph (l) (and any
extensions, renewals and refinancings of such
                                Indebtedness) shall not, subject to the second
proviso of paragraph (i) above, at any time
                                exceed the Permitted Lien Basket; and

                                                        (m)  any Lien on Excess
Margin Stock.

197

--------------------------------------------------------------------------------



Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets (calculated as if
the Merger had occurred as of the Effective Date) of the Borrower and its
Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower and IBP referred to in
Section 4.05(a) and (b)).

                                        SECTION 7.02.  Limitation on
Indebtedness.  The Borrower shall not create, incur, assume or suffer to exist,
or permit any of its Subsidiaries to create, incur, assume or suffer to exist,
any Indebtedness except (subject to the final sentence of this Section 7.02):

                                                        (a)  the Loans, Letters
of Credit and any other Indebtedness under this Agreement
                                or any other Loan Document and all loans,
letters of credit and other Indebtedness under the
                                New Five-Year Credit Agreement and all "Loan
Documents" as defined therein;

                                                        (b)  Indebtedness
existing on the Effective Date and set forth in Schedule 7.02,
                                and any extension, renewal, refunding and
refinancing thereof, provided that after giving
                                effect to such extension, renewal, refunding or
refinancing, (A) the principal amount thereof
                                is not increased, (B) neither the tenor nor the
remaining average life thereof is reduced and (C)
                                the interest rate thereon is not increased;
provided, however, that the industrial revenue bonds
                                identified by an asterisk in Schedule 7.02 may
be refinanced at an interest rate higher than the
                                rate in effect immediately prior to such
refinancing;

                                                        (c)  Indebtedness of the
Borrower to any of its Subsidiaries, of any wholly-owned
                                Subsidiary of the Borrower to the Borrower or of
any wholly-owned Subsidiary of the Borrower
                                to another Subsidiary of the Borrower;

                                                        (d)  surety bonds and
appeal bonds required in the ordinary course of business or
                                in connection with the enforcement of rights or
claims of the Borrower or its Subsidiaries or in
                                connection with judgments that do not result in
a Default or an Event of Default;

                                                        (e)  trade debt
(including Indebtedness for the purchase of farm products from
                                contract growers and other similar suppliers but
excluding Indebtedness for Borrowed Money)
                                incurred by the Borrower or any of its
Subsidiaries in the ordinary course of business in a manner
                                and to an extent consistent with their past
practices and necessary or desirable for the prudent
                                operation of its businesses;

                                                        (f)  Indebtedness
secured by Liens permitted pursuant to Section 7.01 subject
                                to the limitations contained therein;

198

--------------------------------------------------------------------------------



                                                        (g)  Indebtedness
incurred in connection with the issuance of commercial paper;

                                                        (h)  Indebtedness under
Hedging Agreements entered into in the ordinary course
                                of business to hedge or mitigate risks to which
the Borrower or any Subsidiary is exposed in
                                the conduct of its business; and

                                                        (i)  other present and
future unsecured Indebtedness provided at the time of, and
                                immediately after giving effect to, the
incurrence of such Indebtedness, no condition or event
                                shall exist which constitutes an Event of
Default.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets (calculated as if
the Merger had occurred as of the Effective Date) of the Borrower and its
Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower and IBP referred to in
Section 4.05(a) and (b)).

                                        SECTION 7.03.  Sale-Leaseback
Transactions.  The Borrower shall not create, incur, assume or suffer to exist,
or permit any of its Subsidiaries to create, incur, assume or suffer to exist,
any obligation, for the payment of rent or otherwise, in connection with a
sale-leaseback transaction, except (subject to the final sentence of this
Section 7.03 and subject to the limitations set forth in Section 7.01(h))
capital leases entered into by the Borrower or any of its Subsidiaries after the
Effective Date in connection with sale‑leaseback transactions; provided (i)
immediately prior to giving effect to such lease, the property subject to such
lease was sold by the Borrower or any such Subsidiary to the lessor pursuant to
a transaction permitted under Section 7.07 and (ii) no Event of Default exists
or would occur as a result of such sale and subsequent lease.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets (calculated as if
the Merger had occurred as of the Effective Date) of the Borrower and its
Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower and IBP referred to in
Section 4.05(a) and (b)).

199

--------------------------------------------------------------------------------



                                        SECTION 7.04.  Restricted Payments.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, declare,
pay or authorize any Restricted Payment if (a) any such Restricted Payment is
not paid out of Consolidated Net Income Available for Restricted Payments,
(b) at the time of, and immediately after, the making of any such Restricted
Payment (or the declaration of any dividend except a stock dividend) a Default
or Event of Default has occurred and is continuing or (c) the making of any such
Restricted Payment would cause the Leverage Ratio to exceed the percentage
pursuant to Section 7.13 which the Borrower will be required to maintain as of
the end of the fiscal quarter during which such Restricted Payment is to be
made.

                                        SECTION 7.05.  Mergers, Etc.  The
Borrower shall not merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or, except as permitted pursuant to Section
7.06, acquire all or substantially all of the Stock of any Person, or acquire
all or substantially all of the assets of any Person (other than live inventory)
or enter into any joint venture or partnership with, any Person, or permit any
of its Subsidiaries to do so; provided, however, that:

                                                        (a)  the Borrower may
merge with a wholly‑owned Subsidiary of the Borrower so
                                long as (i) the Borrower is the surviving
corporation and (ii) at the time of, and immediately after
                                giving effect to, such merger, no condition or
event shall exist which constitutes an Event of
                                Default;

                                                        (b)  any wholly‑owned
direct or indirect Subsidiary of the Borrower may merge
                                with or into any other wholly‑owned direct or
indirect Subsidiary of the Borrower or acquire
                                Stock of any other wholly‑owned direct or
indirect Subsidiary of the Borrower;

                                                        (c)  the Borrower or any
Subsidiary of the Borrower may acquire all or substantially
                                all of the Stock or all or substantially all of
the assets of any Person, provided (i) at the time of,
                                and immediately after giving effect to such
acquisition, no condition or event shall exist which
                                constitutes an Event of Default and (ii) the
Borrower shall be in pro forma compliance with the
                                financial covenants set forth in Sections 7.13
and 7.14, assuming such acquisition occurred on the
                                first day of the four fiscal quarter period most
recently ended; and

                                                        (d)  the Borrower or any
Subsidiary of the Borrower may merge with any other
                                corporation permitted to be acquired pursuant to
paragraph (c) above, provided (i) at the time
                                of, and immediately after giving effect to, such
merger, no condition or event shall exist which
                                constitutes an Event of Default and (ii) and
after such merger, the surviving corporation is
                                the Borrower or a Subsidiary of the Borrower,
respectively.

                                        SECTION 7.06.  Investments in Other
Persons.  The Borrower shall not make, or permit any of its Subsidiaries to
make, any loan or advance to any Person (other than accounts receivable created
in the ordinary course of business); or, except as permitted under Section 7.04
or 7.05, purchase or otherwise acquire, or permit any of its Subsidiaries to
purchase or otherwise acquire, any Stock or other equity interest or
Indebtedness of any Person, or make, or permit any of its Subsidiaries to make,
any capital contribution to, or otherwise invest in, any Person, except:

200

--------------------------------------------------------------------------------



                                                        (a)  Permitted
Investments;

                                                        (b)  investments
existing on the date hereof in any Person;

                                                        (c)  loans, advances,
credit support, or other investments in any Person or
                                Persons, in amounts which do not exceed in the
aggregate at any time outstanding 5% of
                                the consolidated total assets of the Borrower
and its Subsidiaries as at the last day of the
                                most recently ended fiscal quarter of the
Borrower;

                                                        (d)  the acquisition by
the Borrower or any of its wholly‑owned Subsidiaries
                                of Stock of a Subsidiary of the Borrower;

                                                        (e)  intercompany
Indebtedness permitted pursuant to Section 7.02(d); and

                                                        (f)  loans or advances
made by the Borrower or any of its Subsidiaries to
                                employees of the Borrower or any of its
Subsidiaries not to exceed an aggregate of $5,000,000.

                                SECTION 7.07.  Assets.  The Borrower shall not
sell, assign, transfer or otherwise dispose of any of its assets, or permit any
of its Subsidiaries to sell, assign, transfer or otherwise dispose of any of its
assets, except:

                                                        (a)  the sale or
disposition of inventory and farm products in the ordinary course
                                of business;

                                                        (b)  the sale or
disposition in the ordinary course of business of any assets
                                which have become obsolete or surplus to the
business of the Borrower or any of its
                                Subsidiaries, or has no remaining useful life,
in each case as reasonably determined in good
                                faith by the Borrower or such Subsidiary, as the
case may be;

                                                        (c)  the periodic sales
to third parties of live inventory and related products and
                                services under grow out contracts;

                                                        (d)  Permitted
Dispositions;

                                                        (e)  the sale or
disposition of Permitted Investments;

                                                        (f)  the sale of
accounts or other receivables by the Borrower and its Subsidiaries in
                                connection with the Receivables Facility or to a
special purpose bankruptcy remote Subsidiary or
                                a third party for not less than the fair value
thereof, without recourse (other than to any such special
                                purpose Subsidiary), in connection with a
receivables purchase transaction; and

201

--------------------------------------------------------------------------------



                                                        (g)  the sale or
disposition of Excess Margin Stock for not less than the fair
                                value thereof.

                                        SECTION 7.08.  Change in Nature of
Business.  The Borrower shall not, and shall not permit any of its Subsidiaries
to, engage to any substantial extent in any business other than the production,
marketing and distribution of food products and any related food or agricultural
products, processes or business.

                                        SECTION 7.09.  Transactions with
Affiliates, Etc.  The Borrower shall not:

                                                        (a)  enter into or be a
party to, or permit any of its Subsidiaries to enter into
                                or be a party to, any transaction with any
Affiliate of the Borrower or any such Subsidiary
                                except (i) as otherwise expressly permitted
herein or (ii) in the ordinary course of business,
                                to the extent consistent with past practices, so
long as any such transaction individually and
                                in the aggregate with other such transactions
has no reasonable likelihood of having a
                                Material Adverse Effect; or

                                                        (b)  enter into, or
permit any of its Subsidiaries to enter into, any agreement
                                that prohibits, limits or restricts any
repayment of loans or advances or other distributions
                                to the Borrower by any of its respective
Subsidiaries, or that restricts any such Subsidiary's
                                ability to declare or make any dividend payment
or other distribution on account of any shares
                                of any class of its capital stock or on its
ability to acquire or make a payment in respect thereof;
                                provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or
                                by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on
                                the date hereof identified on Schedule 7.09 (but
shall apply to any extension, renewal, amendment
                                or modification that expands the scope of any
such restriction or condition) and (iii) the foregoing
                                shall not apply to customary restrictions and
conditions contained in agreements relating to the
                                sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to
                                the Subsidiary that is to be sold and such sale
is permitted hereunder.

                                        SECTION 7.10.  Margin Regulations.  (a) 
The Borrower shall not use the proceeds of any Loan or any Letter of Credit in
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

                                                        (b)  The Borrower will
not, and will not permit any of its Subsidiaries to, (other
                                than in connection with the Acquisition)
purchase or otherwise acquire Margin Stock if, after
                                giving effect to any such purchase or
acquisition, Margin Stock owned by the Borrower and its
                                Subsidiaries would represent more than 25% of
the assets of the Borrower and its Subsidiaries on
                                a consolidated basis (valued in accordance with
Regulation U).

202

--------------------------------------------------------------------------------



                                        SECTION 7.11.  Compliance with ERISA. 
The Borrower shall not, directly or indirectly, permit any member of the
Controlled Group of the Borrower to, directly or indirectly permit to exist any
ERISA Event which has any reasonable likelihood of having a Material Adverse
Effect, or make a complete or partial withdrawal (within the meaning of
Section 4201 of ERISA) from any Multiemployer Plan so as to result in any
liability to the Borrower or any member of its Controlled Group which has any
reasonable likelihood of having a Material Adverse Effect.

                                        SECTION 7.12.  Speculative
Transactions.  The Borrower shall not engage or permit any of its Subsidiaries
to engage in any transaction involving commodity options or futures contracts
other than in the ordinary course of business consistent with past transactions.

                                        SECTION 7.13.  Leverage Ratio.  The
Borrower shall not permit the Leverage Ratio at any time during any of the
periods set forth below to exceed the ratio set forth opposite such period:

Period

Ratio

December 29, 2001 through March 29, 2002

5.25:1.00

March 30, 2002 through June 28, 2002

4.95:1.00

June 29, 2002 through September 27, 2002

4.75:1.00

September 28, 2002 through December 27, 2002

4.50:1.00

December 28, 2002 through March 29, 2003

4.25:1.00

March 30, 2003 through September 27, 2003

4.00:1.00

September 28, 2003 through October 2, 2004

3.75:1.00

October 3, 2004 through October 1, 2005

3.50:1.00

October 2, 2005 and thereafter

3.00:1.00

                                        SECTION 7.14.  Interest Expense Coverage
Ratio.  The Borrower shall not permit the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
consecutive fiscal quarters ending during any period set forth below to be less
than the ratio set forth opposite such period:

203

--------------------------------------------------------------------------------



 

Period

Ratio

December 29, 2001

2.50:1.00

December 30, 2001 through March 30, 2002

2.75:1.00

March 31, 2002 through June 28, 2003

3.00:1.00

June 29, 2003 through June 26, 2004

3.25:1.00

June 27, 2004 and thereafter

3.50:1.00

 

ARTICLE VIII

Events of Default

                                        SECTION 8.01.  Events of Default.  The
term "Event of Default" means any of the events set forth in this Section 8.01.

                                                        (a)  Non‑Payment.  The
Borrower shall (i) fail to pay when and as required to be
                                paid herein, any amount of principal of any Loan
or any reimbursement with respect to any
                                L/C Disbursement; or (ii) fail to pay within
three Business Days after the same shall become
                                due and payable, any amount of interest on any
Loan or any L/C Disbursement or any fee or
                                other amount payable hereunder or under any
other Loan Document or any other Obligation;

                                                        (b)  Representations and
Warranties.  Any representation or warranty made by
                                the Borrower in this Agreement or in any other
Loan Document, or which is contained in any
                                certificate, document or financial or other
statement delivered at any time under or in connection
                                with this Agreement or any other Loan Document
shall prove to have been incorrect or untrue
                                in any material respect when made or deemed
made;

                                                        (c)  Specific Defaults. 
The Borrower shall fail to perform or observe any term,
                                covenant or agreement contained in Article VII
or Section 6.02, 6.05 (with respect to the
                                Borrower's existence), or 6.10(b);

                                                        (d)  Other Defaults. 
The Borrower shall fail to perform or observe any other term
                                or covenant contained in this Agreement or any
other Loan Document, and such Default shall
                                continue unremedied for a period of 30 days
after the date upon which written notice thereof
                                shall have been given to the Borrower by the
Administrative Agent;

                                                        (e)  Default under Other
Agreements.  Any default shall occur under the New
                                Five-Year Credit Agreement, the Bridge Facility,
the Receivables Facility, the Receivables Bridge
                                Facility or under any other Indebtedness of the
Borrower (other than any default under any
                                agreement to which the Borrower and one or more
Lenders are party to the extent such
                                default results from the transfer or pledge of
Excess Margin Stock) or any of its Subsidiaries
                                having an aggregate outstanding  principal
amount of  $50,000,000 or more or under one or more
                                Hedging Agreements of the Borrower or any of its
Subsidiaries resulting in aggregate net
                                obligations of $50,000,000 or more and such
default shall:

204

--------------------------------------------------------------------------------




                               

                                        (i)  consist of the failure to pay any
Indebtedness when due (whether at scheduled
                                maturity, by required prepayment, acceleration,
demand or otherwise) after giving effect
                                to any applicable grace or notice period; or

                                        (ii)  result in, or continue unremedied
for a period of time sufficient to permit, the
                                acceleration of such Indebtedness or the early
termination of such Hedging Agreement;

                                                        (f)  Bankruptcy or
Insolvency.  The Borrower or any of its Subsidiaries
                                (other than an Inactive Subsidiary) shall

                                        (i)  cease to be Solvent or generally
fail to pay, or admit in writing its inability to
                                pay, its debts as they become due;

                                        (ii)  commence an Insolvency Proceeding;

                                        (iii)  voluntarily cease to conduct its
business in the ordinary course; or

                                        (iv)  take any action to effectuate or
authorize any of the foregoing;

                                                        (g)  Involuntary
Proceedings.

                                        (i)  An involuntary Insolvency
Proceeding shall be commenced against the Borrower
                                or any of its Subsidiaries (other than an
Inactive Subsidiary) or any writ, judgment, warrant
                                of attachment, execution or similar process
shall be issued or levied against a substantial
                                part of the Borrower's, or any of its
Subsidiaries' properties (other than properties of an Inactive
                                Subsidiary), and any such proceeding or petition
shall not be dismissed, or such writ, judgment,
                                warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded
                                within 60 days after commencement, filing or
levy;

                                        (ii)  the Borrower or any of its
Subsidiaries (other than an Inactive Subsidiary) shall admit
                                in writing the material allegations of a
petition against it in any Insolvency Proceeding, or an
                                order for relief (or similar order under
non‑United States law) against the Borrower or such
                                Subsidiary (other than an Inactive Subsidiary)
shall be ordered in any Insolvency
                                Proceeding; or

                                        (iii)  the Borrower or any of its
Subsidiaries (other than an Inactive Subsidiary) shall
                                acquiesce in the appointment of a receiver,
trustee, custodian, conservator, liquidator,
                                mortgagee in possession (or agent therefor) or
other similar Person for itself or a substantial
                                portion of its property or
business;                                                  

205    

--------------------------------------------------------------------------------



                                                        (h)  Judgments.  One or
more judgments for the payment of money in an
                                aggregate amount in excess of $50,000,000 shall
be rendered against the Borrower, any
                                Subsidiary or any combination thereof and the
same shall remain undischarged for a period
                                of 30 days (or such longer period (not to exceed
90 days) allowed by law during which
                                execution can be effectively stayed) and during
such period execution shall not be effectively
                                stayed, or any action shall be legally taken by
a judgment creditor to attach or levy upon
                                any assets of the Borrower or any Subsidiary to
enforce any such judgment;

                                                        (i)  ERISA.  With
respect to any Plan the Borrower or any member of its
                                Controlled Group shall incur any withdrawal
liability in the aggregate in excess of $50,000,000
                                as a result of a complete or partial withdrawal
from a Multiemployer Plan within the meaning of
                                Section 4203 or 4205 of ERISA, or any ERISA
Event which has any reasonable likelihood of
                                having a Material Adverse Effect shall have
occurred, and 30 days thereafter such ERISA
                                Event shall not have been corrected.

                                                        (j)  Change in Control. 
Mr. Don Tyson, the Tyson Limited Partnership and
                                "members of the same family" of Mr. Don Tyson as
defined in Section 447(e) of the Code
                                shall cease to have at least 51% of the total
combined voting power of the outstanding Stock
                                of the Borrower; or

                                                        (k)  Guarantee
Agreement.  At any time after the delivery of the Guarantee
                                Agreement, the Guarantee Agreement shall not for
any reason be, or shall be asserted by
                                the Borrower or TFM not to be, in full force and
effect and enforceable against TFM in all
                                material respects in accordance with its terms.

                                        SECTION 8.02.  Remedies.  If any Event
of Default shall have occurred and be continuing, the Administrative Agent shall
at the request of, or may with the consent of, the Majority Lenders:

                                                        (a)  declare by written
notice to the Borrower pursuant to Section 10.01 the
                                Commitment of each Lender and any obligation of
the Issuing Banks to issue Letters of
                                Credit to be terminated, whereupon such
Commitment and such obligations shall forthwith
                                be terminated; and/or

                                                        (b)  declare by written
notice to the Borrower pursuant to Section 10.01 (i)
                                the unpaid principal amount of all outstanding
Loans and all interest accrued and unpaid
                                thereon, (ii) an amount equal to the maximum
aggregate amount that is or at any time thereafter
                                may become available for drawing under any
outstanding Letters of Credit (whether or not any
                                beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other
                                documents required to draw under such Letters of
Credit), and (iii) all other Obligations payable
                                hereunder or under any other Loan Document to be
immediately due and payable, whereupon
                                the Loans, all such interest, the amounts
payable under clause (ii) and all such Obligations shall
                                become and be forthwith due and payable without
presentment, demand, protest or other notice
                                of any kind, all of which are hereby expressly
waived by the Borrower;

206

--------------------------------------------------------------------------------



provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) with respect to the Borrower, the Commitment of each Lender to
make Loans and any obligation of the Issuing Banks to issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest accrued thereon, all amounts payable under paragraph
(b)(ii) and all other Obligations shall automatically become due and payable
without further action of the Administrative Agent, any Issuing Bank or any
Lender.

                                        SECTION 8.03.  Rights Not Exclusive. 
The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising; provided, however, that the
Administrative Agent will not have the right to exercise the remedies provided
for in Section 8.02 (other than those arising out of Events of Default defined
in Sections 8.01(f) and (g) with respect to the Borrower) other than by written
notice to the Borrower as contemplated by Sections 8.02(a) or (b).

ARTICLE IX

The Administrative Agent

                                        SECTION 9.01.  Appointment.  Each Lender
and each Issuing Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement or any other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth herein or any fiduciary relationship with any Lender or any Issuing Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

                                        SECTION 9.02.  Delegation of Duties. 
The Administrative Agent may execute any of its duties under this Agreement and
any other Loan Document by or through employees, agents or attorneys‑in‑fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects with reasonable
care.                                       

207

--------------------------------------------------------------------------------



                                        SECTION 9.03.  Liabilities of Agents. 
(a)  Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates shall be (a) liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document (except for its own gross negligence
or willful misconduct), or (b) responsible in any manner to any of the Lenders
or any Issuing Bank for any recital, statement, representation or warranty made
by the Borrower or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value
of any collateral or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
the Borrower to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender or Issuing
Bank to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of its Subsidiaries.

                                                        (b)  Each party to this
Agreement acknowledges that none of the Syndication Agent,
                                the Documentation Agent or any of the
Co-Documentation Agents shall have any duties,
                                responsibilities, obligations or authority under
this Agreement or any other Loan Document
                                in such capacity.

                                        SECTION 9.04.  Reliance by
Administrative Agent.  (a)  The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter or facsimile message, statement, order
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon any
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
and the Issuing Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request from or the consent of the Majority Lenders and such
request or consent and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all the Issuing Banks and all future holders
of the Loans or any portion thereof.

                                                        (b)  For purposes of
determining compliance with the conditions specified in
                                Section 5.01, each Lender and each Issuing Bank
shall be deemed to have consented to,
                                approved or accepted or to be satisfied with
each document or other matter required thereunder
                                to be consented to or approved by or acceptable
or satisfactory to the Lenders or the Issuing
                                Banks unless an officer of the Administrative
Agent responsible for the transactions
                                contemplated by the Loan Documents shall have
received notice from such Lender or
                                such Issuing Bank prior to the Effective Date
specifying its objection thereto and either
                                such objection shall not have been withdrawn by
notice to the Administrative Agent to
                                that effect or, in the case of a Lender, such
Lender shall not have made available to the
                                Administrative Agent such Lender's Percentage
Share of such Borrowing.

208

--------------------------------------------------------------------------------



                                        SECTION 9.05.  Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to payment
defaults, unless the Administrative Agent shall have received notice from a
Lender, an Issuing Bank or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a "notice of
default".  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders and the
Issuing Banks.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be requested by the Majority Lenders
in accordance with Article VIII; provided however, that unless and until the
Administrative Agent shall have received any such request from the Majority
Lenders, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
and the Issuing Banks.

                                        SECTION 9.06.  Credit Decision.  Each
Lender and each Issuing Bank expressly acknowledges that neither the
Administrative Agent nor any of its Affiliates nor any officer, director,
employee, agent, attorney‑in‑fact of any of them has made any representation or
warranty to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Borrower and its Subsidiaries, shall
be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender or any Issuing Bank.  Each Lender and each Issuing Bank
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, properties,
operations or condition, financial or otherwise, and creditworthiness of the
Borrower and made its own decision to enter into this Agreement and extend
credit to the Borrower hereunder.  Each Lender and each Issuing Bank also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, properties, operations
or condition, financial or otherwise, and creditworthiness of the Borrower. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders or the Issuing Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or Issuing Bank with any credit or other information
concerning the business, prospects, properties, operations or condition,
financial or otherwise, and creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates.

                                        SECTION 9.07.  Indemnification.  To the
extent that the Borrower fails to pay any amount required to be paid by it to
the Administrative Agent under Section 10.04 or 10.05, each Lender severally
agrees to pay to the Administrative Agent, such Lender's respective Percentage
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount;

209

--------------------------------------------------------------------------------



provided that the unreimbursed cost or expense or indemnified claim, action,
proceeding, suit, damage, loss, liability or related cost or expense, as the
case may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.  Each Lender severally agrees to reimburse each Issuing Bank
to the same extent and subject to the same limitations as provided above for the
Administrative Agent, modified so that each reference to the Administrative
Agent shall be deemed to be a reference to such Issuing Bank.

                                        SECTION 9.08.  Administrative Agent in
Individual Capacity.  JPMorgan Chase Bank and its Affiliates may issue letters
of credit to, make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and its Subsidiaries as though JPMorgan Chase
Bank were not the Administrative Agent hereunder.  With respect to its Loans,
JPMorgan Chase Bank shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms "Lender" and "Lenders" shall include JPMorgan Chase Bank in
its individual capacity.  If JPMorgan Chase Bank is or becomes an Issuing Bank
then, with respect to its Letters of Credit, JPMorgan Chase Bank shall have the
same rights and powers under this Agreement as any Issuing Bank and may exercise
the same as though it were not the Administrative Agent, and the terms "Issuing
Bank" and "Issuing Bank" shall include JPMorgan Chase Bank in its individual
capacity.

                                        SECTION 9.09.  Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Administrative Agent which shall be a commercial bank organized or chartered
under the laws of the United States of America or of any State thereof and
having combined capital and surplus of at least $500,000,000.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within 30 days after the notice of
resignation of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks, with
the consent of the Borrower, which shall not be unreasonably withheld, appoint a
successor Administrative Agent which shall be a commercial bank organized or
chartered under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  After any retiring Administrative Agent's resignation as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement and the other Loan
Documents.

210

--------------------------------------------------------------------------------



ARTICLE X

Miscellaneous

                                        SECTION 10.01.  Notices, Etc.  All
notices, requests and other communications provided to any party under this
Agreement shall, unless otherwise expressly specified herein, be in writing
(including by facsimile) and mailed by overnight delivery, transmitted by
facsimile or delivered: if to the Borrower, to its address specified on the
signature pages hereof; if to any Lender or any Issuing Bank, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire; and
if to the Administrative Agent, to its address specified on the signature pages
hereof; or, as to the Borrower or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent; provided, that notices and other communications required
under Article V or VI hereof by the Borrower or the Administrative Agent to the
Lenders or the Issuing Banks may be transmitted via electronic transmission. 
All such notices and communications shall be effective, if transmitted by
facsimile, when transmitted by facsimile and confirmed by telephone or
facsimile, or, if mailed by overnight delivery or delivered, upon delivery,
except that notices and communications to the Administrative Agent pursuant to
Article II or IX shall not be effective until received by the Administrative
Agent.

                                        SECTION 10.02.  Amendments, Etc.  No
amendment or waiver of any provision of this Agreement or of any other Loan
Document, and no consent to any departure by the Borrower herefrom or therefrom,
shall in any event be effective unless the same shall be in writing,
acknowledged by the Administrative Agent and signed or consented to by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall do any of
the following:

                                                        (a)  increase the
Commitment of any Lender (other than by assignment) or subject
                                any Lender to any additional monetary obligation
without the written consent of such Lender;

                                                        (b)  reduce the
principal of, or interest on, any Committed Loan or any fees payable
                                hereunder without the written consent of each
Lender affected thereby;

                                                        (c)  extend the Maturity
Date or any date fixed for any payment of interest on,
                                the Committed Loans or any fees payable
hereunder without the written consent of each
                                Lender affected thereby;

                                                        (d)  change Section
2.06(b) in a manner that would alter the pro rata treatment of
                                Lenders required thereby or change Section 3.06
in a manner that would alter the pro rata
                                sharing of payments required thereby, without
the written consent of each Lender;

211

--------------------------------------------------------------------------------



                                                        (e)  release IBP from
its obligations under the Guarantee Agreement, without
                                the written consent of each Lender;

                                                        (f)  change the
percentage of the Commitments or the percentage of the aggregate
                                unpaid principal amount of the Loans which shall
be required for the Lenders or any of them to
                                take any action hereunder without the written
consent of each Lender; or

                                                        (g)  amend this Section
10.02 without the written consent of each Lender.

                                        SECTION 10.03.  No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

                                        SECTION 10.04.  Costs and Expenses.  The
Borrower agrees to pay on demand:

                                                        (a)  all reasonable
costs and expenses incurred by the Administrative Agent,
                                the Syndication Agent or the Documentation Agent
in connection with the preparation,
                                execution, delivery, administration,
modification and amendment of this Agreement or any
                                other Loan Document or any other document to be
delivered hereunder or thereunder or in
                                connection with the transactions contemplated
hereby or thereby, or with respect to advising
                                the Administrative Agent as to its rights and
responsibilities under the Loan Documents,
                                including the reasonable fees, charges and
disbursements of counsel for the Administrative
                                Agent, the Syndication Agent or the
Documentation Agent (including the allocated cost of
                                in‑house counsel);

                                                        (b)  all reasonable
costs and expenses incurred by the Administrative Agent or
                                any Lender or Issuing Bank in connection with
the enforcement or preservation of any rights
                                under this Agreement or any other Loan Document
or in connection with any restructuring
                                or "work‑out" (whether through negotiations,
legal proceedings or otherwise), including the
                                reasonable fees, charges and disbursements of
counsel for the Administrative Agent or such
                                Lender or Issuing Bank (including the allocated
cost of in‑house counsel); and

                                                        (c)  all reasonable
costs and expenses of the Administrative Agent incurred in
                                connection with due diligence, transportation,
use of computers, duplication, appraisals,
                                surveys, audits, insurance, consultants and
search reports and all filing and recording fees
                                and title insurance premiums.

212

--------------------------------------------------------------------------------



                                        SECTION 10.05.  Indemnity.  (a)  The
Borrower agrees to indemnify, defend, reimburse and hold harmless the
Administrative Agent, the Syndication Agent, the Documentation Agent, each
Co‑Documentation Agent, each Lender, each Issuing Bank and each of their
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (each, an "Indemnified Party") from and against all claims,
actions, proceedings, suits, damages, losses, liabilities, costs and expenses,
including the reasonable fees, charges and disbursements of counsel (including
the allocated cost of in‑house counsel) which may be incurred by or asserted
against any Indemnified Party in connection with, or arising out of, or relating
to (i) any transaction or proposed transaction (whether or not consummated)
financed or to be financed, in whole or in part, directly or indirectly, with
the proceeds of any Borrowing or otherwise contemplated in this Agreement; (ii)
the entering into and performance of this Agreement and any other Loan Document
by the Administrative Agent, the Syndication Agent, the Documentation Agent, any
Co-Documentation Agent or any Lender or Issuing Bank or any action or omission
of the Borrower in connection therewith; or (iii) any investigation, litigation,
suit, action or proceeding (regardless of whether an Indemnified Party is a
party thereto) which relates to any of the foregoing or to any Environmental
Claim, unless and to the extent such claim, action, proceeding, suit, damage,
loss, liability, cost or expense was solely attributable to such Indemnified
Party's gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction.

                                                        (b)  The Administrative
Agent, the Syndication Agent, the Documentation Agent,
                                each Co-Documentation Agent and each Lender and
each Issuing Bank agree that in the event
                                that any investigation, litigation, suit, action
or proceeding is asserted or threatened in writing
                                or instituted against it or any other
Indemnified Party, or any remedial, removal or response action
                                is requested of it or any other Indemnified
Party, for which the Administrative Agent, the
                                Syndication Agent, the Documentation Agent, any
Co-Documentation Agent or any Lender or
                                Issuing Bank may desire indemnity or defense
hereunder, the Administrative Agent, the
                                Syndication Agent, the Documentation Agent, such
Co-Documentation Agent or such Lender or
                                such Issuing Bank shall promptly notify the
Borrower in writing.

                                                        (c)  The Borrower at the
request of the Administrative Agent, the Syndication Agent,
                                the Documentation Agent, any Co-Documentation
Agent, any Lender or any Issuing Bank shall
                                have the obligation to defend against such
investigation, litigation, suit, action or proceeding or
                                requested remedial, removal or response action,
and the Administrative Agent, the Syndication
                                Agent, the Documentation Agent and the
Co-Documentation Agents, in any event, may participate
                                in the defense thereof with legal counsel of the
Administrative Agent's choice.  In the event that the
                                Administrative Agent, the Syndication Agent, the
Documentation Agent, any Co-Documentation
                                Agent, any Lender or any Issuing Bank requests
the Borrower to defend against such investigation,
                                litigation, suit, action or proceeding or
requested remedial, removal or response action, the Borrower
                                shall promptly do so and the Administrative
Agent, the Syndication Agent, the Documentation Agent,
                                the affected Co-Documentation Agent or the
affected Lender or Issuing Bank shall have the right to
                                have legal counsel of its choice participate
in such defense.  No action taken by legal counsel chosen
                                by the Administrative Agent or any Lender or
Issuing Bank in defending against any such investigation,
                                litigation, suit, action or proceeding or
requested remedial, removal or response action shall vitiate or any
                                way impair the Borrower's obligations and duties
hereunder to indemnify and hold harmless any
                                Indemnified Party.

213

--------------------------------------------------------------------------------




                               

                                        SECTION 10.06.  Right of Set‑off.  Upon
the occurrence and during the continuation of any Event of Default, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the Obligations, whether or not such Lender
shall have made any demand under this Agreement.  Each Lender agrees promptly to
notify the Borrower after any such set‑off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set‑off and application.  The rights of each Lender under this
Section 10.06 are in addition to any other rights and remedies (including other
rights of set‑off) which such Lender may have.

                                        SECTION 10.07.  Binding Effect.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and each Issuing Bank and
their respective successors and assigns, except that the Borrower shall not have
the right to assign or transfer its rights or obligations hereunder or any
interest herein without the prior written consent of all the Lenders.

                                        SECTION 10.08.  Assignments,
Participations, Etc.  (a)   The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of each Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of each Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (e) of this Section) and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent, the Lenders and Issuing Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

                                                        (b)  (i)   Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender
                                may assign to one or more assignees all or a
portion of its rights and obligations under this
                                Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it)
                                with the prior written consent (such consent not
to be unreasonably withheld) of:    

214

--------------------------------------------------------------------------------



                                              (A)  the Borrower, provided that
no consent of the Borrower shall be required for an
                                        assignment to a Lender, an Affiliate of
a Lender, or, if an Event of Default has occurred and
                                        is continuing, any other assignee,

                                                (B)  the Administrative Agent;
and

                                                (C)  each Issuing Bank.

                                        (ii)  Assignments shall be subject to
the following additional conditions:

                                                (A)  except in the case of an
assignment to a Lender or an Affiliate of a Lender or an
                                assignment of the entire remaining amount of the
assigning Lender's Commitment or Committed
                                Loans, the amount of the Commitment or Committed
Loans of the assigning Lender subject to
                                each such assignment (determined as of the date
the Assignment and Assumption with respect
                                to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000
                                unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that no
                                such consent of the Borrower shall be required
if an Event of Default has occurred and is
                                continuing;

                                                (B)  each partial assignment
shall be made as an assignment of a proportionate part
                                of all the assigning Lender's rights and
obligations under this Agreement, except that this
                                clause (B) shall not apply to rights in respect
of outstanding Bid Loans,

                                                (C)  the Assignee and the
Assignor in respect of each assignment shall execute and
                                deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing
                                and recordation fee of $3,500, and

                                                (D)  the Assignee, if it shall
not be a Lender, shall deliver to the Administrative
                                Agent an Administrative Questionnaire.  Subject
to acceptance and recording thereof pursuant
                                to paragraph (d) of this Section, from and after
the effective date specified in each Assignment
                                and Acceptance the Assignee thereunder shall be
a party hereto and, to the extent of the interest
                                assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender
                                under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest
                                assigned by such Assignment and Acceptance, be
released from its obligations under this
                                Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning
                                Lender's rights and obligations under this
Agreement, such Lender shall cease to be a party
                                hereto but shall continue to be entitled to the
benefits of Sections 3.05, 3.08, 3.09, 3.10, 3.11
                                and 10.05)(but only to the extent such Lender
notifies the Borrower of any claim under such
                                Section within 90 days after it obtains
knowledge thereof).  Any assignment or transfer by a
                                Lender of rights or obligations under this
Agreement that does not comply with this paragraph
                                shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in
                                such rights and obligations in accordance with
paragraph (e) of this Section.

215

--------------------------------------------------------------------------------



                                                        (c)  The Administrative
Agent, acting for this purpose as an agent of the Borrower,
                                shall maintain at one of its offices in the
United States a copy of each Assignment and Acceptance
                                delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the
                                Commitment of, and principal amount of the Loans
owing to, each Lender pursuant to the terms
                                hereof from time to time (the "Register").  The
entries in the Register shall be conclusive, and the
                                Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person
                                whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all
                                purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available
                                for inspection by the Borrower, and any Lender
and any Issuing Bank, at any reasonable time and
                                from time to time upon reasonable prior notice.

                                                        (d)  Upon its receipt of
a duly completed Assignment and Acceptance executed
                                by an assigning Lender and an Assignee, the
Assignee's completed Administrative Questionnaire
                                (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee
                                referred to in paragraph (b) of this Section and
any written consent to such assignment required by
                                paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance
                                and record the information contained therein in
the Register.  No assignment shall be effective for
                                purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

                                                        (e)  Any Lender may,
without the consent of the Borrower, any Issuing Bank
                                or the Administrative Agent, sell participations
to one or more banks or other entities (each a
                                "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement
                                (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such
                                Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain
                                solely responsible to the other parties hereto
for the performance of such obligations and (iii) the
                                Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to
                                deal solely and directly with such Lender in
connection with such Lender's rights and obligations
                                under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a
                                participation shall provide that such Lender
shall retain the sole right to enforce this Agreement
                                and to approve any amendment, modification or
waiver of any provision of this Agreement;
                                provided that such agreement or instrument may
provide that such Lender will not, without the
                                consent of the Participant, agree to any
amendment, modification or waiver described in the proviso
                                to Section 10.02 that affects such Participant. 
Subject to paragraph (f) of this Section, the
                                Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.05 (other than
                                3.05(f)), 3.06, 3.08, 3.09 and 3.10 to the same
extent as if it were a Lender and had acquired its
                                interest by assignment pursuant to paragraph (b)
of this Section.  To the extent permitted by
                                law, each Participant also shall be entitled to
the benefits of Section 10.06 as though it were a
                                Lender, provided such Participant agrees to be
subject to Section 3.06 as though it were a Lender.

216

--------------------------------------------------------------------------------




                               

                                                        (f)  A Participant shall
not be entitled to receive any greater payment under Section
                                3.05, 3.08, 3.09 or 3.10 than the applicable
Lender would have been entitled to receive with respect
                                to the participation sold to such Participant,
unless the sale of the participation to such Participant
                                is made with the Borrower's prior written
consent.  A Participant that would be a Foreign Lender if
                                it were a Lender shall not be entitled to the
benefits of Section 3.05 unless the Borrower is notified
                                of the participation sold to such Participant
and such Participant agrees, for the benefit of the
                                Borrower, to comply with Section 3.05(f) as
though it were a Lender.

                                                        (g)  Any Lender may at
any time pledge or assign a security interest in all or any
                                portion of its rights under this Agreement to
secure obligations of such Lender to (i) a Federal
                                Reserve Bank or (ii) the Farm Credit Funding
Corp. or to any other entity organized under the
                                Farm Credit Act, as amended, and this Section
shall not apply to any such pledge or assignment
                                of a security interest; provided that no such
pledge or assignment of a security interest shall
                                release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee
                                for such Lender as a party hereto.

                                        SECTION 10.09.  Confidentiality.  Each
Lender and each Issuing Bank agrees to take normal and reasonable precautions
and exercise due care to maintain the confidentiality of all non‑public
information provided to it by the Borrower or by the Administrative Agent on the
Borrower's behalf in connection with this Agreement or any other Loan Document
and agrees and undertakes that neither it nor any of its Affiliates shall use
any such information for any purpose or in any manner other than pursuant to the
terms contemplated by this Agreement.  Any Lender or Issuing Bank may disclose
such information (a) at the request of any bank regulatory authority or in
connection with an examination of such Lender or such Issuing Bank by any such
authority; (b) pursuant to subpoena or other court process; (c) when required to
do so in accordance with the provisions of any applicable law; (d) at the
express direction of any agency of any State of the United States of America or
of any other jurisdiction in which such Lender or Issuing Bank conducts its
business; and (e) to such Lender's or Issuing Bank's affiliates, independent
auditors, counsel and other professional advisors.  Notwithstanding the
foregoing, the Borrower authorizes each Lender to disclose to any Participant or
Assignee and any prospective Participant and Assignee such financial and other
information in such Lender's possession concerning the Borrower or its
Subsidiaries which has been delivered to the Lenders pursuant to this Agreement
or any other Loan Document or which has been delivered to the Lenders by the
Borrower in connection with the Lenders' credit evaluation of the Borrower prior
to entering into this Agreement; provided, however, that such Participant or
Assignee or prospective Participant or Assignee agrees in writing to such Lender
to keep such information confidential to the same extent required of the Lenders
hereunder.

217

--------------------------------------------------------------------------------



                                        SECTION 10.10.  Survival.  The
obligations of the Borrower under Sections 3.05, 3.08, 3.09, 3.10, 3.11, 10.04
and 10.05, and the obligations of the Lenders under Sections 3.05(h) and 9.07,
shall in each case survive repayment or purchase of the Loans, the cancelation
or expiration of any Letter of Credit or any termination of this Agreement and
the Commitments.  The representations and warranties made by the Borrower in
this Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each other Loan Document.

                                        SECTION 10.11.  Headings.  The various
headings of this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or any provisions hereof
or thereof.

                                        SECTION 10.12.  Governing Law and
Jurisdiction.  (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; and

                                                        (b)  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS
                                AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK
                                OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW
                                YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER
                                HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE
                                NON‑EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS.  THE BORROWER
                                HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO
                                THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS,
                                WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR
                                PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
THIS AGREEMENT OR ANY
                                DOCUMENT RELATED HERETO.

                                        SECTION 10.13.  Execution in
Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

                                        SECTION 10.14.  Entire Agreement.  THIS
AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE BORROWER,
THE LENDERS AND THE ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS OF SUCH PERSONS RELATING TO THE SUBJECT MATTER HEREOF EXCEPT
FOR THE FEE LETTER AND ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT
BY THE BORROWER OF (OR ANY INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES
PAYABLE TO OR INCURRED (OR TO BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE
AGENT OR THE LENDERS.

218

--------------------------------------------------------------------------------



                                        SECTION 10.15.  Waiver of Jury Trial. 
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO
THIS AGREEMENT.

                                        SECTION 10.16.  Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

                                        SECTION 10.17.  USA Patriot Act.  Each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

219

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                                                                                                               
TYSON FOODS, INC.,



                                                                                                               
By
                                                                                                                   
________________________________
                                                                                                                   
Name:
                                                                                                                   
Title:

                                                                                                               
Address for notices:

                                                                                                               
2210 West Oaklawn Drive
                                                                                                               
Springdale, Arkansas  72762
                                                                                                               
Attention:  Dennis Leatherby
                                                                                                               
Facsimile No.: 479-290-4061
                                                                                                               
                                                                                                               
With a copy to:

                                                                                                               
2210 West Oaklawn Drive
                                                                                                               
Springdale, Arkansas  72762
                                                                                                               
Attention:  R. Read Hudson
                                                                                                               
Facsimile No.:  479-290-7967

220

--------------------------------------------------------------------------------





                                                                                                               
JPMORGAN CHASE BANK,
                                                                                                               
individually and as Administrative Agent,

                                                                                                               
by
                                                                                                                   
________________________________
                                                                                                                   
Name:
                                                                                                                   
Title:

                                                                                                               
Address for notices:
                                                                                                               
                                                                                                                   
Loan and Agency Services Group
                                                                                                                   
1111 Fannin St., 10th Floor
                                                                                                                   
Houston, Texas  77002
                                                                                                                   
Attention:  Eleanor Fiore
                                                                                                                   
Facsimile No.:  (713) 750-2223

                                                                                                               
Address for payments:
                                                                                                               
                                                                                                                   
ABA # 021000021
                                                                                                                   
Attention:  Eleanor Fiore, (713) 750-3523
                                                                                                                   
1111 Fannin St., 10th Floor
                                                                                                                   
Houston, Texas  77002
                                                                                                                   
Credit to Account number:
                                                                                                                   
323225705
                                                                                                                   
Reference: Tyson Foods, Inc.

                                                                                                               
With a copy to:

                                                                                                                   
JPMorgan Chase Bank
                                                                                                                   
270 Park Avenue
                                                                                                                   
New York NY 10017
                                                                                                                   
Attention of.:  Buddy Wuthrich
                                                                                                                   
Facsimile No.:  (212) 270-5100

221

--------------------------------------------------------------------------------





                                        MERRILL LYNCH CAPITAL CORPORATION,
                                        individually and as Syndication Agent,

                                                                                                               
by
                                                                                                                   
________________________________
                                                                                                                   
Name:
                                                                                                                   
Title:

                                                                                                               
SUNTRUST BANK, individually and as Documentation Agent,

                                                                                                               
By
                                                                                                                   
________________________________
                                                                                                                   
Name:
                                                                                                                   
Title:

                                        SIGNATURE PAGE to the FIVE-YEAR
                                        CREDIT AGREEMENT among TYSON
                                        FOODS, INC., the banks  parties hereto,
                                        JPMORGAN CHASE BANK, as
                                        Administrative Agent, the Issuing Banks
                                        (as defined in Article I thereto),
MERRILL
                                        LYNCH CAPITAL CORPORATION, as
                                        Syndication Agent, and SUNTRUST BANK,
                                        as Documentation Agent, and MIZUHO
                                        FINANCIAL GROUP and RABOBANK
                                        INTERNATIONAL, as Co-Documentation
                                        Agents.

                                                                                                               
Name of Institution:

                                                                                                               
By
                                                                                                                   
Name:
                                                                                                                   
Title:

222

--------------------------------------------------------------------------------